Exhibit 10.66

 

E*TRADE Financial Corporation

 

2005 Equity Incentive Plan



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.

   Establishment, Purpose and Term of Plan    1      1.1    Establishment    1  
   1.2    Purpose    1      1.3    Term of Plan    1

2.

   Definitions and Construction    1      2.1    Definitions    1      2.2   
Construction    8

3.

   Administration    8      3.1    Administration by the Committee    8      3.2
   Authority of Officers    9      3.3    Administration with Respect to
Insiders    9      3.4    Committee Complying with Section 162(m)    9      3.5
   Powers of the Committee    9      3.6    Option or SAR Repricing    10     
3.7    Indemnification    11

4.

   Shares Subject to Plan    11      4.1    Maximum Number of Shares Issuable   
11      4.2    Share Accounting    11      4.3    Adjustment for Unissued or
Forfeited Predecessor Plan Shares    12      4.4    Adjustments for Changes in
Capital Structure    12

5.

   Eligibility, Participation and Award Limitations    13      5.1    Persons
Eligible for Awards    13      5.2    Participation in Plan    13      5.3   
Award Limitations    13

6.

   Stock Options    15      6.1    Exercise Price    15      6.2   
Exercisability and Term of Options    15      6.3    Payment of Exercise Price
   16      6.4    Effect of Termination of Service    16      6.5   
Transferability of Options    18

7.

   Stock Appreciation Rights    18      7.1    Types of SARs Authorized    18  
   7.2    Exercise Price    18      7.3    Exercisability and Term of SARs    18

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page


--------------------------------------------------------------------------------

     7.4    Exercise of SARs    19      7.5    Deemed Exercise of SARs    19  
   7.6    Effect of Termination of Service    19      7.7    Nontransferability
of SARs    19

8.

   Stock Awards    20      8.1    Types of Stock Awards Authorized    20     
8.2    Purchase Price    20      8.3    Purchase Period    20      8.4   
Payment of Purchase Price    20      8.5    Vesting and Restrictions on Transfer
   20      8.6    Voting Rights; Dividends and Distributions    21      8.7   
Effect of Termination of Service    21      8.8    Nontransferability of Stock
Award Rights    21

9.

   Restricted Stock Unit Awards    22      9.1    Grant of Restricted Stock Unit
Awards    22      9.2    Purchase Price    22      9.3    Vesting    22      9.4
   Voting Rights, Dividend Equivalent Rights and Distributions    22      9.5   
Effect of Termination of Service    23      9.6    Settlement of Restricted
Stock Unit Awards    23      9.7    Nontransferability of Restricted Stock Unit
Awards    23

10.

   Performance Awards    24      10.1    Types of Performance Awards Authorized
   24      10.2    Initial Value of Performance Shares and Performance Units   
24      10.3    Establishment of Performance Period, Performance Goals and
Performance Award Formula    24      10.4    Measurement of Performance Goals   
25      10.5    Settlement of Performance Awards    27      10.6    Voting
Rights; Dividend Equivalent Rights and Distributions    28      10.7    Effect
of Termination of Service    28      10.8    Nontransferability of Performance
Awards    29

11.

   Deferred Compensation Awards    29      11.1    Establishment of Deferred
Compensation Award Programs    29      11.2    Terms and Conditions of Deferred
Compensation Awards    30

12.

   Nonemployee Director Awards    31      12.1    Automatic Grant of Nonemployee
Director Options    31

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page


--------------------------------------------------------------------------------

     12.2    Terms and Conditions of Nonemployee Director Options    32     
12.3    Alternative Nonemployee Director Awards    34

13.

   Cash-Based Awards and Other Stock-Based Awards    34      13.1    Grant of
Cash-Based Awards    34      13.2    Grant of Other Stock-Based Awards    34  
   13.3    Value of Cash-Based and Other Stock-Based Awards    34      13.4   
Payment or Settlement of Cash-Based Awards and Other Stock-Based Awards    35  
   13.5    Voting Rights; Dividend Equivalent Rights and Distributions    35  
   13.6    Effect of Termination of Service    35      13.7   
Nontransferability of Cash-Based Awards and Other Stock-Based Awards    35

14.

   Standard Forms of Award Agreement    35      14.1    Award Agreements    35  
   14.2    Authority to Vary Terms    36

15.

   Change in Control    36      15.1    Effect of Change in Control on Options
and SARs    36      15.2    Effect of Change in Control on Stock Awards,
Restricted Stock Unit Awards and Performance Awards    37      15.3    Effect of
Change in Control on Deferred Compensation Awards    37      15.4    Effect of
Change in Control on Nonemployee Director Awards    37      15.5    Effect of
Change in Control on Cash-Based Awards and Other Stock-Based Awards    37

16.

   Compliance with Securities Law    37

17.

   Tax Withholding    38      17.1    Tax Withholding in General    38      17.2
   Withholding in Shares    38

18.

   Amendment or Termination of Plan    38

19.

   Compliance with Section 409A    39      19.1    Awards Subject to Section
409A    39      19.2    Deferral and/or Distribution Elections    39      19.3
   Subsequent Elections    40      19.4    Distributions Pursuant to Deferral
Elections    40      19.5    Unforeseeable Emergency    41      19.6    Disabled
   41      19.7    Death    42

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page


--------------------------------------------------------------------------------

     19.8    No Acceleration of Distributions    42

20.

   Miscellaneous Provisions    42      20.1    Repurchase Rights    42      20.2
   Forfeiture Events    42      20.3    Provision of Information    43      20.4
   Rights as Employee, Consultant or Director    43      20.5    Rights as a
Stockholder    43      20.6    Delivery of Title to Shares    43      20.7   
Fractional Shares    43      20.8    Retirement and Welfare Plans    43     
20.9    Beneficiary Designation    44      20.10    Severability    44     
20.11    No Constraint on Corporate Action    44      20.12    Unfunded
Obligation    44      20.13    Choice of Law    44

 

-iv-



--------------------------------------------------------------------------------

E*TRADE Financial Corporation

2005 Equity Incentive Plan

 

1. ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

 

1.1 Establishment. The E*TRADE Financial Corporation 2005 Equity Incentive Plan
(the “Plan”) is hereby established effective as of May 26, 2005, the date of its
approval by the stockholders of the Company (the “Effective Date”).

 

1.2 Purpose. The purpose of the Plan is to advance the interests of the
Participating Company Group and its stockholders by providing an incentive to
attract, retain and reward persons performing services for the Participating
Company Group and by motivating such persons to contribute to the growth and
profitability of the Participating Company Group. The Plan seeks to achieve this
purpose by providing for Awards in the form of Options, Stock Appreciation
Rights, Stock Purchase Rights, Stock Bonuses, Restricted Stock Units,
Performance Shares, Performance Units, Deferred Compensation Awards, Nonemployee
Director Awards, Cash-Based Awards and Other Stock-Based Awards.

 

1.3 Term of Plan. The Plan shall continue in effect until its termination by the
Committee; provided, however, that all Awards shall be granted, if at all,
within ten (10) years from the Effective Date.

 

2. DEFINITIONS AND CONSTRUCTION.

 

2.1 Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:

 

(a) “Affiliate” means (i) an entity, other than a Parent Corporation, that
directly, or indirectly through one or more intermediary entities, controls the
Company or (ii) an entity, other than a Subsidiary Corporation, that is
controlled by the Company directly, or indirectly through one or more
intermediary entities. For this purpose, the term “control” (including the term
“controlled by”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of the relevant
entity, whether through the ownership of voting securities, by contract or
otherwise; or shall have such other meaning assigned such term for the purposes
of registration on Form S-8 under the Securities Act.

 

(b) “Award” means any Option, Stock Appreciation Right, Stock Purchase Right,
Stock Bonus, Restricted Stock Unit, Performance Share, Performance Unit,
Deferred Compensation Award, Nonemployee Director Award, Cash-Based Award or
Other Stock-Based Award granted under the Plan.

 

(c) “Award Agreement” means a written or electronic agreement between the
Company and a Participant setting forth the terms, conditions and restrictions
of the Award granted to the Participant.

 

1



--------------------------------------------------------------------------------

(d) “Board” means the Board of Directors of the Company.

 

(e) “Cash-Based Award” means an Award denominated in cash and granted pursuant
to Section 13.

 

(f) “Cause” means, unless such term or an equivalent term is otherwise defined
with respect to an Award by the Participant’s Award Agreement or by a written
contract of employment or service, any of the following: (i) the Participant’s
theft, dishonesty, willful misconduct, breach of fiduciary duty for personal
profit, or falsification of any Participating Company documents or records; (ii)
the Participant’s material failure to abide by a Participating Company’s code of
conduct or other policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct); (iii) the Participant’s
unauthorized use, misappropriation, destruction or diversion of any tangible or
intangible asset or corporate opportunity of a Participating Company (including,
without limitation, the Participant’s improper use or disclosure of a
Participating Company’s confidential or proprietary information); (iv) any
intentional act by the Participant which has a material detrimental effect on a
Participating Company’s reputation or business; (v) the Participant’s repeated
failure or inability to perform any reasonable assigned duties after written
notice from a Participating Company of, and a reasonable opportunity to cure,
such failure or inability; (vi) any material breach by the Participant of any
employment, service, non-disclosure, non-competition, non-solicitation or other
similar agreement between the Participant and a Participating Company, which
breach is not cured pursuant to the terms of such agreement; or (vii) the
Participant’s conviction (including any plea of guilty or nolo contendere) of
any criminal act involving fraud, dishonesty, misappropriation or moral
turpitude, or which impairs the Participant’s ability to perform his or her
duties with a Participating Company.

 

(g) “Change in Control” means, unless such term or an equivalent term is
otherwise defined with respect to an Award by the Participant’s Award Agreement
or by a written contract of employment or service, the occurrence of any of the
following:

 

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than (1) a trustee or other fiduciary holding stock of the
Company under an employee benefit plan of a Participating Company or (2) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the stock of the
Company, becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of stock of the Company
representing more than fifty percent (50%) of the total combined voting power of
the Company’s then-outstanding voting stock; or

 

(ii) a change in the composition of the Board over a period of thirty six (36)
consecutive months or less such that individuals who, at the beginning of such
period, constitute the Board cease, by reason of one or more contested elections
for Board membership, to constitute at least a majority of the Board, unless the
election, or the nomination for election by the stockholders of the Company, of
each new Director was approved by a vote of at least a majority of the Directors
then still in office who were Directors at the beginning of the period; or

 

2



--------------------------------------------------------------------------------

(iii) an Ownership Change Event or series of related Ownership Change Events
(collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting securities of
the Company or, in the case of an Ownership Change Event described in Section
2.1(ff)(iii), the entity to which the assets of the Company were transferred
(the “Transferee”), as the case may be; or

 

(iv) a liquidation or dissolution of the Company.

 

For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Committee shall
have the right to determine whether multiple sales or exchanges of the voting
securities of the Company or multiple Ownership Change Events are related, and
its determination shall be final, binding and conclusive.

 

(h) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.

 

(i) “Committee” means the Compensation Committee, the Nominating and Corporate
Governance Committee or other committee of the Board duly appointed to
administer the Plan and having such powers as shall be specified by the Board.
If no committee of the Board has been appointed to administer the Plan, the
Board shall exercise all of the powers of the Committee granted herein, and, in
any event, the Board may in its discretion exercise any or all of such powers.

 

(j) “Company” means E*TRADE Financial Corporation, a Delaware corporation, or
any successor corporation thereto.

 

(k) “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a member of the Board) to a Participating
Company, provided that the identity of such person, the nature of such services
or the entity to which such services are provided would not preclude the Company
from offering or selling securities to such person pursuant to the Plan in
reliance on registration on a Form S-8 Registration Statement under the
Securities Act.

 

(l) “Covered Employee” means any Employee who is or may become a “covered
employee” as defined in Section 162(m), or any successor statute, and who is
designated, either as an individual Employee or a member of a class of
Employees, by the Committee no later than (i) the date ninety (90) days after
the beginning of the Performance Period, or (ii) the date on which twenty-five
percent (25%) of the Performance Period has elapsed, as a “Covered Employee”
under this Plan for such applicable Performance Period.

 

(m) “Deferred Compensation Award” means an award granted to a Participant
pursuant to Section 11.

 

3



--------------------------------------------------------------------------------

(n) “Director” means a member of the Board.

 

(o) “Disability” means the permanent and total disability of the Participant,
within the meaning of Section 22(e)(3) of the Code.

 

(p) “Dividend Equivalent” means a credit, made at the discretion of the
Committee or as otherwise provided by the Plan, to the account of a Participant
in an amount equal to the cash dividends paid on one share of Stock for each
share of Stock represented by an Award held by such Participant.

 

(q) “Employee” means any person treated as an employee (including an Officer or
a member of the Board who is also treated as an employee) in the records of a
Participating Company; provided, however, that neither service as a member of
the Board nor payment of a director’s fee shall be sufficient to constitute
employment for purposes of the Plan. The Company shall determine in good faith
and in the exercise of its discretion whether an individual has become or has
ceased to be an Employee and the effective date of such individual’s employment
or termination of employment, as the case may be. For purposes of an
individual’s rights, if any, under the terms of the Plan as of the time of the
Company’s determination of whether or not the individual is an Employee, all
such determinations by the Company shall be final, binding and conclusive as to
such rights, if any, notwithstanding that the Company or any court of law or
governmental agency subsequently makes a contrary determination as to such
individual’s status as an Employee.

 

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(s) “Fair Market Value” means, as of any date, the value of a share of Stock or
other property as determined by the Committee, in its discretion, or by the
Company, in its discretion, if such determination is expressly allocated to the
Company herein, subject to the following:

 

(i) Except as otherwise determined by the Committee, if, on such date, the Stock
is listed on a national or regional securities exchange or market system, the
Fair Market Value of a share of Stock shall be the average of the high and low
sale prices of a share of Stock (or the mean of the closing bid and asked prices
of a share of Stock if the Stock is so quoted instead) as quoted on the New York
Stock Exchange or such other national or regional securities exchange or market
system constituting the primary market for the Stock, as reported in The Wall
Street Journal or such other source as the Company deems reliable. If the
relevant date does not fall on a day on which the Stock has traded on such
securities exchange or market system, the date on which the Fair Market Value
shall be established shall be the last day on which the Stock was so traded
prior to the relevant date, or such other appropriate day as shall be determined
by the Committee, in its discretion.

 

(ii) Notwithstanding the foregoing, the Committee may, in its discretion,
determine the Fair Market Value on the basis of the opening, closing, high, low
or average sale price of a share of Stock or the actual sale price of a share of
Stock received by a Participant, on such date, the preceding trading day or the
next succeeding trading day or an

 

4



--------------------------------------------------------------------------------

average determined over a period of trading days. The Committee may vary its
method of determination of the Fair Market Value as provided in this Section for
different purposes under the Plan.

 

(iii) If, on such date, the Stock is not listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be as determined by the Committee in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse.

 

(t) “Full Value Award” means any Award settled in Stock, other than (i) an
Option, (ii) a Stock Appreciation Right, (iii) a Stock Purchase Right or an
Other Stock-Based Award under which the Company will receive monetary
consideration equal to the Fair Market Value of the shares subject to such
Award, (iv) a Deferred Compensation Award which is an elective cash compensation
reduction award described in Section 11.1(a) or a stock issuance deferral award
described in Section 11.1(b), or (v) an Other Stock-Based award based on
appreciation in the Fair Market Value of the Stock.

 

(u) “Incentive Stock Option” means an Option intended to be (as set forth in the
Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.

 

(v) “Insider” means an Officer, Director or any other person whose transactions
in Stock are subject to Section 16 of the Exchange Act.

 

(w) “Insider Trading Policy” means the written policy of the Company pertaining
to the purchase, sale, transfer or other disposition of the Company’s equity
securities by Directors, Officers, Employees or other service providers who may
possess material, nonpublic information regarding the Company or its securities.

 

(x) “Net-Exercise” means a procedure by which the Participant will be issued a
number of shares of Stock determined in accordance with the following formula:

 

N = X(A-B)/A, where

 

“N” = the number of shares of Stock to be issued to the Participant upon
exercise of the Option;

 

“X” = the total number of shares with respect to which the Participant has
elected to exercise the Option;

 

“A” = the Fair Market Value of one (1) share of Stock determined on the exercise
date; and

 

“B” = the exercise price per share (as defined in the Participant’s Award
Agreement)

 

(y) “Nonemployee Director” means a Director who is not an Employee.

 

(z) “Nonemployee Director Award” means a Nonemployee Director Option or other
Award granted to a Nonemployee Director granted pursuant Section 12.

 

5



--------------------------------------------------------------------------------

(aa) “Nonemployee Director Option” means an Option granted to a Nonemployee
Director pursuant to Section 12.

 

(bb) “Nonstatutory Stock Option” means an Option not intended to be (as set
forth in the Award Agreement) an incentive stock option within the meaning of
Section 422(b) of the Code.

 

(cc) “Officer” means any person designated by the Board as an officer of the
Company.

 

(dd) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to Section 6 or a Nonemployee Director Option granted pursuant
to Section 12.

 

(ee) “Other Stock-Based Award” means an Award denominated in shares of Stock and
granted pursuant to Section 13.

 

(ff) “Ownership Change Event” means the occurrence of any of the following with
respect to the Company: (i) the direct or indirect sale or exchange in a single
or series of related transactions by the stockholders of the Company of more
than fifty percent (50%) of the voting stock of the Company; (ii) a merger or
consolidation in which the Company is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (other than a
sale, exchange or transfer to one or more subsidiaries of the Company).

 

(gg) “Parent Corporation” means any present or future “parent corporation” of
the Company, as defined in Section 424(e) of the Code.

 

(hh) “Participant” means any eligible person who has been granted one or more
Awards.

 

(ii) “Participating Company” means the Company or any Parent Corporation,
Subsidiary Corporation or Affiliate.

 

(jj) “Participating Company Group” means, at any point in time, all entities
collectively which are then Participating Companies.

 

(kk) “Performance Award” means an Award of Performance Shares or Performance
Units.

 

(ll) “Performance Award Formula” means, for any Performance Award, a formula or
table established by the Committee pursuant to Section 10.3 which provides the
basis for computing the value of a Performance Award at one or more threshold
levels of attainment of the applicable Performance Goal(s) measured as of the
end of the applicable Performance Period.

 

(mm) “Performance-Based Compensation” means compensation under an Award that
satisfies the requirements of Section 162(m) for certain performance-based
compensation paid to Covered Employees.

 

6



--------------------------------------------------------------------------------

(nn) “Performance Goal” means a performance goal established by the Committee
pursuant to Section 10.3.

 

(oo) “Performance Period” means a period established by the Committee pursuant
to Section 10.3 at the end of which one or more Performance Goals are to be
measured.

 

(pp) “Performance Share” means a bookkeeping entry representing a right granted
to a Participant pursuant to Section 10 to receive a payment equal to the value
of a Performance Share, as determined by the Committee, based on performance.

 

(qq) “Performance Unit” means a bookkeeping entry representing a right granted
to a Participant pursuant to Section 10 to receive a payment equal to the value
of a Performance Unit, as determined by the Committee, based upon performance.

 

(rr) “Predecessor Plan” means the Company’s 1996 Stock Incentive Plan.

 

(ss) “Restricted Stock Unit” or “Stock Unit” means a bookkeeping entry
representing a right granted to a Participant pursuant to Section 9 or Section
11, respectively, to receive a share of Stock on a date determined in accordance
with the provisions of Section 9 or Section 11, as applicable, and the
Participant’s Award Agreement.

 

(tt) “Restriction Period” means the period established in accordance with
Section 8.5 during which shares subject to a Stock Award are subject to Vesting
Conditions.

 

(uu) “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from time
to time, or any successor rule or regulation.

 

(vv) “SAR” or “Stock Appreciation Right” means a bookkeeping entry representing,
for each share of Stock subject to such SAR, a right granted to a Participant
pursuant to Section 7 to receive payment of an amount equal to the excess, if
any, of the Fair Market Value of a share of Stock on the date of exercise of the
SAR over the exercise price.

 

(ww) “Section 162(m)” means Section 162(m) of the Code.

 

(xx) “Section 409A” means Section 409A of the Code (including regulations or
administrative guidelines thereunder).

 

(yy) “Securities Act” means the Securities Act of 1933, as amended.

 

(zz) “Service” means a Participant’s employment or service with the
Participating Company Group, whether in the capacity of an Employee, a Director
or a Consultant. A Participant’s Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Participant renders such
Service or a change in the Participating Company for which the Participant
renders such Service, provided that there is no interruption or termination of
the Participant’s Service. Furthermore, a Participant’s Service shall not be
deemed to have terminated if the Participant takes any military leave, sick
leave, or

 

7



--------------------------------------------------------------------------------

other bona fide leave of absence approved by the Company. However, if any such
leave taken by a Participant exceeds ninety (90) days, then on the ninety-first
(91st) day following the commencement of such leave the Participant’s Service
shall be deemed to have terminated unless the Participant’s right to return to
Service is guaranteed by statute or contract. Notwithstanding the foregoing,
unless otherwise designated by the Company, a leave of absence shall be treated
as Service for purposes of determining vesting under the Participant’s Award
Agreement. A Participant’s Service shall be deemed to have terminated either
upon an actual termination of Service or upon the entity for which the
Participant performs Service ceasing to be a Participating Company. Subject to
the foregoing, the Company, in its discretion, shall determine whether the
Participant’s Service has terminated and the effective date of such termination.

 

(aaa) “Stock” means the common stock of the Company, as adjusted from time to
time in accordance with Section 4.4.

 

(bbb) “Stock Award” means an Award of a Stock Bonus or a Stock Purchase Right.

 

(ccc) “Stock Bonus” means Stock granted to a Participant pursuant to Section 8.

 

(ddd) “Stock Purchase Right” means a right to purchase Stock granted to a
Participant pursuant to Section 8.

 

(eee) “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

 

(fff) “Ten Percent Owner” means a Participant who, at the time an Option is
granted to the Participant, owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of a Participating
Company (other than an Affiliate) within the meaning of Section 422(b)(6) of the
Code.

 

(ggg) “Vesting Conditions” mean those conditions established in accordance with
the Plan prior to the satisfaction of which shares subject to an Award remain
subject to forfeiture or a repurchase option in favor of the Company exercisable
for the Participant’s purchase price for such shares upon the Participant’s
termination of Service.

 

2.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.

 

3. ADMINISTRATION.

 

3.1 Administration by the Committee. The Plan shall be administered by the
Committee. All questions of interpretation of the Plan or of any Award shall be
determined by the Committee, and such determinations shall be final and binding
upon all persons having an interest in the Plan or such Award.

 

8



--------------------------------------------------------------------------------

3.2 Authority of Officers. Any Officer shall have the authority to act on behalf
of the Company with respect to any matter, right, obligation, determination or
election which is the responsibility of or which is allocated to the Company
herein, provided the Officer has apparent authority with respect to such matter,
right, obligation, determination or election. The Board or Committee may, in its
discretion, delegate to a committee comprised of one or more Officers the
authority to grant one or more Awards, without further approval of the Board or
the Committee, to any Employee, other than a person who, at the time of such
grant, is an Insider; provided, however, that (a) such Awards shall not be
granted for shares in excess of the maximum aggregate number of shares of Stock
authorized for issuance pursuant to Section 4.1, (b) each such Award which is a
Full Value Award shall be subject to minimum vesting provisions described in
Section 5.3(c), (c) each such Award shall be subject to the terms and conditions
of the appropriate standard form of Award Agreement approved by the Board or the
Committee and shall conform to the provisions of the Plan, and (d) each such
Award shall conform to such limits and guidelines as shall be established from
time to time by resolution of the Board or the Committee.

 

3.3 Administration with Respect to Insiders. With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b-3.

 

3.4 Committee Complying with Section 162(m). If the Company is a “publicly held
corporation” within the meaning of Section 162(m), the Board may establish a
Committee of “outside directors” within the meaning of Section 162(m) to approve
the grant of any Award intended to result in the payment of Performance-Based
Compensation.

 

3.5 Powers of the Committee. In addition to any other powers set forth in the
Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its discretion:

 

(a) to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock, units or monetary value to
be subject to each Award;

 

(b) to determine the type of Award granted;

 

(c) to determine the Fair Market Value of shares of Stock or other property;

 

(d) to determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
pursuant to any Award, (ii) the method of payment for shares purchased pursuant
to any Award, (iii) the method for satisfaction of any tax withholding
obligation arising in connection with Award, including by the

 

9



--------------------------------------------------------------------------------

withholding or delivery of shares of Stock, (iv) the timing, terms and
conditions of the exercisability or vesting of any Award or any shares acquired
pursuant thereto, (v) the Performance Measures, Performance Period, Performance
Award Formula and Performance Goals applicable to any Award and the extent to
which such Performance Goals have been attained, (vi) the time of the expiration
of any Award, (vii) the effect of the Participant’s termination of Service on
any of the foregoing, and (viii) all other terms, conditions and restrictions
applicable to any Award or shares acquired pursuant thereto not inconsistent
with the terms of the Plan;

 

(e) to determine whether an Award will be settled in shares of Stock, cash, or
in any combination thereof;

 

(f) to approve one or more forms of Award Agreement;

 

(g) to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;

 

(h) to accelerate, continue, extend or defer the exercisability or vesting of
any Award or any shares acquired pursuant thereto, including with respect to the
period following a Participant’s termination of Service;

 

(i) without the consent of the affected Participant and notwithstanding the
provisions of any Award Agreement to the contrary, to unilaterally substitute at
any time a Stock Appreciation Right providing for settlement solely in shares of
Stock in place of any outstanding Option, provided that such Stock Appreciation
Right covers the same number of shares of Stock and provides for the same
exercise price (subject in each case to adjustment in accordance with Section
4.4) as the replaced Option and otherwise provides substantially equivalent
terms and conditions as the replaced Option, as determined by the Committee;

 

(j) to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt sub-plans or supplements to, or alternative versions of,
the Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws or regulations of or to accommodate the tax
policy, accounting principles or custom of, foreign jurisdictions whose citizens
may be granted Awards; and

 

(k) to correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Committee may
deem advisable to the extent not inconsistent with the provisions of the Plan or
applicable law.

 

3.6 Option or SAR Repricing. Without the affirmative vote of holders of a
majority of the shares of Stock cast in person or by proxy at a meeting of the
stockholders of the Company at which a quorum representing a majority of all
outstanding shares of Stock is present or represented by proxy, the Board shall
not approve either (a) the cancellation of outstanding Options or SARs and the
grant in substitution therefore of new Options or SARs having a lower exercise
price or (b) the amendment of outstanding Options or SARs to reduce the exercise
price thereof. This paragraph shall not be construed to apply to “issuing or
assuming a stock option in a transaction to which section 424(a) applies,”
within the meaning of Section 424 of the Code.

 

10



--------------------------------------------------------------------------------

3.7 Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or the Committee or as officers or employees of
the Participating Company Group, members of the Board or the Committee and any
officers or employees of the Participating Company Group to whom authority to
act for the Board, the Committee or the Company is delegated shall be
indemnified by the Company against all reasonable expenses, including attorneys’
fees, actually and necessarily incurred in connection with the defense of any
action, suit or proceeding, or in connection with any appeal therein, to which
they or any of them may be a party by reason of any action taken or failure to
act under or in connection with the Plan, or any right granted hereunder, and
against all amounts paid by them in settlement thereof (provided such settlement
is approved by independent legal counsel selected by the Company) or paid by
them in satisfaction of a judgment in any such action, suit or proceeding,
except in relation to matters as to which it shall be adjudged in such action,
suit or proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.

 

4. SHARES SUBJECT TO PLAN.

 

4.1 Maximum Number of Shares Issuable. Subject to adjustment as provided in
Sections 4.2, 4.3 and 4.4, the maximum aggregate number of shares of Stock that
may be issued under the Plan shall be equal to the lesser of (a) the number of
shares of Stock available for grant under the Predecessor Plan as of the
Effective Date or (b) forty two million (42,000,000) shares, and shall consist
of authorized but unissued or reacquired shares of Stock or any combination
thereof.

 

4.2 Share Accounting. If an outstanding Award for any reason expires or is
terminated or canceled without having been exercised or settled in full, or if
shares of Stock acquired pursuant to an Award subject to forfeiture or
repurchase are forfeited or repurchased by the Company for an amount not greater
than the Participant’s original purchase price, the shares of Stock allocable to
the terminated portion of such Award or such forfeited or repurchased shares of
Stock shall again be available for issuance under the Plan. Shares of Stock
shall not be deemed to have been issued pursuant to the Plan with respect to any
portion of an Award, other than an Option or SAR, that is settled in cash.
Shares withheld or reacquired by the Company in satisfaction of tax withholding
obligations pursuant to Section 17.2 shall not again be available for issuance
under the Plan. Upon payment in shares of Stock pursuant to the exercise of an
SAR, the number of shares available for issuance under the Plan shall be reduced
by the gross number of shares for which the SAR is exercised. If the exercise
price of an Option is paid by tender to the Company, or attestation to the
ownership, of shares of Stock owned by the Participant, or by means of a
Net-Exercise, the number of shares available for issuance under the Plan shall
be reduced by the gross number of shares for which the Option is exercised.

 

11



--------------------------------------------------------------------------------

4.3 Adjustment for Unissued or Forfeited Predecessor Plan Shares. The maximum
aggregate number of shares of Stock that may be issued under the Plan as set
forth in Section 4.1 shall be cumulatively increased from time to time by:

 

(a) the number of shares of Stock subject to that portion of any award
outstanding pusuant to the Predecessor Plan as of the Effective Date which, on
or after such date, expires or is terminated or canceled for any reason without
having been exercised or settled; and

 

(b) the number of shares of Stock acquired pursuant to the Predecessor Plan
subject to forfeiture or repurchase by the Company which, on or after the
Effective Date, are so forfeited or repurchased for an amount not greater than
the Participant’s original purchase price;

 

provided, however, that the aggregate number of shares of Stock authorized for
issuance under the Predecessor Plans that may become authorized for issuance
under the Plan pursuant to this Section 4.3 shall not exceed thirty-nine million
(39,000,000), subject to adjustment as provided in Section 4.4.

 

4.4 Adjustments for Changes in Capital Structure. Subject to any required action
by the stockholders of the Company, in the event of any change in the Stock
effected without receipt of consideration by the Company, whether through
merger, consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the stockholders of the Company in a form other than
Stock (excepting normal cash dividends) that has a material effect on the Fair
Market Value of shares of Stock, appropriate adjustments shall be made in the
number and kind of shares subject to the Plan and to any outstanding Awards, in
the maximum adjustment for unissued or forfeited Predecessor Plan shares set
forth in Section 4.3, in the Award limits set forth in Section 5.3, in the
number of shares subject to Nonemployee Director Options as set forth in Section
12.1 and in the exercise or purchase price per share under any outstanding Award
in order to prevent dilution or enlargement of Participants’ rights under the
Plan. For purposes of the foregoing, conversion of any convertible securities of
the Company shall not be treated as “effected without receipt of consideration
by the Company.” If a majority of the shares which are of the same class as the
shares that are subject to outstanding Awards are exchanged for, converted into,
or otherwise become (whether or not pursuant to an Ownership Change Event)
shares of another corporation (the “New Shares”), the Committee may unilaterally
amend the outstanding Awards to provide that such Awards are for New Shares. In
the event of any such amendment, the number of shares subject to, and the
exercise or purchase price per share of, the outstanding Awards shall be
adjusted in a fair and equitable manner as determined by the Committee, in its
discretion. Any fractional share resulting from an adjustment pursuant to this
Section 4.4 shall be rounded down to the nearest whole number, and in no event
may the exercise or purchase price under any Award be decreased to an amount
less than the par value, if any, of the stock subject to such Award. The
Committee in its sole discretion, may also make such adjustments in the terms of
any Award to reflect, or related to, such changes in the capital structure of
the Company or distributions as it deems appropriate, including modification of
Performance Goals, Performance Award Formulas and Performance Periods. The
adjustments determined by the Committee pursuant to this Section 4.4 shall be
final, binding and conclusive.

 

12



--------------------------------------------------------------------------------

The Committee may, without affecting the number of Shares reserved or available
hereunder, authorize the issuance or assumption of benefits under this Plan in
connection with any merger, consolidation, acquisition of property or stock, or
reorganization upon such terms and conditions as it may deem appropriate,
subject to compliance with Sections 409A and 422 and any related guidance issued
by the U.S. Treasury Department, where applicable.

 

5. ELIGIBILITY, PARTICIPATION AND AWARD LIMITATIONS.

 

5.1 Persons Eligible for Awards. Awards may be granted only to Employees,
Consultants and Directors. A Nonemployee Director Award may be granted only to a
person who, at the time of grant, is a Nonemployee Director.

 

5.2 Participation in Plan. Awards, other than Nonemployee Director Awards, are
granted solely at the discretion of the Committee. Eligible persons may be
granted more than one Award. However, excepting Nonemployee Director Awards,
eligibility in accordance with this Section shall not entitle any person to be
granted an Award, or, having been granted an Award, to be granted an additional
Award.

 

5.3 Award Limitations.

 

(a) Incentive Stock Option Limitations.

 

(i) Maximum Number of Shares Issuable Pursuant to Incentive Stock Options.
Subject to adjustment as provided in Section 4.4, the maximum aggregate number
of shares of Stock that may be issued under the Plan pursuant to the exercise of
Incentive Stock Options shall not exceed forty two million (42,000,000) shares.
The maximum aggregate number of shares of Stock that may be issued under the
Plan pursuant to all Awards other than Incentive Stock Options shall be the
number of shares determined in accordance with Section 4.1, subject to
adjustment as provided in Section 4.2, 4.3 and Section 4.4.

 

(ii) Persons Eligible. An Incentive Stock Option may be granted only to a person
who, on the effective date of grant, is an Employee of the Company, a Parent
Corporation or a Subsidiary Corporation (each being an “ISO-Qualifying
Corporation”). Any person who is not an Employee of an ISO-Qualifying
Corporation on the effective date of the grant of an Option to such person may
be granted only a Nonstatutory Stock Option. An Incentive Stock Option granted
to a prospective Employee upon the condition that such person become an Employee
of an ISO-Qualifying Corporation shall be deemed granted effective on the date
such person commences Service with an ISO-Qualifying Corporation, with an
exercise price determined as of such date in accordance with Section 8.2.

 

(iii) Fair Market Value Limitation. To the extent that options designated as
Incentive Stock Options (granted under all stock option plans of the
Participating Company Group, including the Plan) become exercisable by a
Participant for the first time

 

13



--------------------------------------------------------------------------------

during any calendar year for stock having a Fair Market Value greater than One
Hundred Thousand Dollars ($100,000), the portion of such options which exceeds
such amount shall be treated as Nonstatutory Stock Options. For purposes of this
Section, options designated as Incentive Stock Options shall be taken into
account in the order in which they were granted, and the Fair Market Value of
stock shall be determined as of the time the option with respect to such stock
is granted. If the Code is amended to provide for a limitation different from
that set forth in this Section, such different limitation shall be deemed
incorporated herein effective as of the date and with respect to such Options as
required or permitted by such amendment to the Code. If an Option is treated as
an Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section, the Participant may
designate which portion of such Option the Participant is exercising. In the
absence of such designation, the Participant shall be deemed to have exercised
the Incentive Stock Option portion of the Option first. Upon exercise, shares
issued pursuant to each such portion shall be separately identified.

 

(b) Aggregate Limit on Full Value Awards. Subject to adjustment as provided in
Section 4.4, in no event shall more than twenty million (20,000,000) shares in
the aggregate be issued under the Plan pursuant to Full Value Awards.

 

(c) Limit on Full Value Awards without Minimum Vesting. Except with respect to a
maximum of five percent (5%) of the maximum aggregate number of shares of Stock
that may be issued under the Plan, as provided in Sections 4.1, 4.2, 4.3 and
4.4, any Full Value Award which vests on the basis of the Participant’s
continued Service shall not provide for vesting which is any more rapid than
over a period of three (3) years, and any Full Value Award which vests on the
basis of the attainment of performance goals shall not provide for a performance
period of less than twelve (12) months; provided, however, that such limitations
shall not preclude the acceleration of vesting of any such Award upon the death,
disability, retirement or involuntary termination of Service of the Participant
or upon or following a Change in Control, as determined by the Committee in its
discretion.

 

(d) Section 162(m) Award Limits. The following limits shall apply to the grant
of any Award if, at the time of grant, the Company is a “publicly held
corporation” within the meaning of Section 162(m).

 

(i) Options and SARs. Subject to adjustment as provided in Section 4.4, no
Employee shall be granted within any fiscal year of the Company one or more
Options or Freestanding SARs which in the aggregate are for more than one
million five hundred thousand (1,500,000) shares.

 

(ii) Stock Awards and Restricted Stock Unit Awards. Subject to adjustment as
provided in Section 4.4, no Employee shall be granted within any fiscal year of
the Company one or more Stock Awards or Restricted Stock Unit Awards, the grant
or vesting of which is based on the attainment of Performance Goals, for more
than one million five hundred thousand (1,500,000) shares.

 

(iii) Performance Awards. Subject to adjustment as provided in Section 4.4, no
Employee shall be granted (1) Performance Shares which could result in such
Employee receiving more than one million five hundred thousand (1,500,000)
shares for each

 

14



--------------------------------------------------------------------------------

full fiscal year of the Company contained in the Performance Period for such
Award, or (2) Performance Units which could result in such Employee receiving
more than five million ($5,000,000) for each full fiscal year of the Company
contained in the Performance Period for such Award. No Participant may be
granted more than one Performance Award for the same Performance Period.

 

(iv) Cash-Based Awards and Other Stock-Based Awards. Subject to adjustment as
provided in Section 4.4, no Employee shall be granted (1) Cash-Based Awards in
any fiscal year of the Company, the grant or vesting of which is based on the
attainment of Performance Goals, which could result in such Employee receiving
more than five million ($5,000,000), or (2) Other Stock-Based Awards in any
fiscal year of the Company, the grant or vesting of which is based on the
attainment of Performance Goals, which could result in such Employee receiving
more than one million five hundred thousand (1,500,000) shares.

 

6. STOCK OPTIONS.

 

Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish. No Option or purported Option shall be a valid and binding obligation
of the Company unless evidenced by a fully executed Award Agreement. Award
Agreements evidencing Options may incorporate all or any of the terms of the
Plan by reference, including the provisions of Section 19 with respect to
Section 409A if applicable, and, except as otherwise set forth in Section 12
with respect to Nonemployee Director Options, shall comply with and be subject
to the following terms and conditions:

 

6.1 Exercise Price. The exercise price for each Option shall be established in
the discretion of the Committee; provided, however, that (a) the exercise price
per share shall be not less than the Fair Market Value of a share of Stock on
the effective date of grant of the Option and (b) no Incentive Stock Option
granted to a Ten Percent Owner shall have an exercise price per share less than
one hundred ten percent (110%) of the Fair Market Value of a share of Stock on
the effective date of grant of the Option. Notwithstanding the foregoing, an
Option (whether an Incentive Stock Option or a Nonstatutory Stock Option) may be
granted with an exercise price lower than the minimum exercise price set forth
above if such Option is granted pursuant to an assumption or substitution for
another option in a manner qualifying under the provisions of Section 424(a) of
the Code.

 

6.2 Exercisability and Term of Options. Options shall be exercisable at such
time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such Option; provided,
however, that (a) no Option shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such Option and (b) no Incentive
Stock Option granted to a Ten Percent Owner shall be exercisable after the
expiration of five (5) years after the effective date of grant of such Option.
Subject to the foregoing, unless otherwise specified by the Committee in the
grant of an Option, each Option granted hereunder shall terminate ten (10) years
after the effective date of grant of the Option, unless earlier terminated in
accordance with its provisions.

 

15



--------------------------------------------------------------------------------

6.3 Payment of Exercise Price.

 

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash or by check or cash equivalent,
(ii) by tender to the Company, or attestation to the ownership, of shares of
Stock owned by the Participant having a Fair Market Value not less than the
exercise price, (iii) by delivery of a properly executed notice of exercise
together with irrevocable instructions to a broker providing for the assignment
to the Company of the proceeds of a sale or loan with respect to some or all of
the shares being acquired upon the exercise of the Option (including, without
limitation, through an exercise complying with the provisions of Regulation T as
promulgated from time to time by the Board of Governors of the Federal Reserve
System) (a “Cashless Exercise”), (iv) by delivery of a properly executed notice
electing a Net-Exercise, (v) by such other consideration as may be approved by
the Committee from time to time to the extent permitted by applicable law,
provided, however, that the Committee shall not permit payment by means of a
Participant’s promissory note, or (vi) by any combination thereof. The Committee
may at any time or from time to time grant Options which do not permit all of
the foregoing forms of consideration to be used in payment of the exercise price
or which otherwise restrict one or more forms of consideration.

 

(b) Limitations on Forms of Consideration.

 

(i) Tender of Stock. Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock. Unless otherwise provided by the Committee, an Option
may not be exercised by tender to the Company, or attestation to the ownership,
of shares of Stock unless such shares either have been owned by the Participant
for more than six (6) months (or such other period, if any, as the Committee may
permit) and not used for another Option exercise by attestation during such
period, or were not acquired, directly or indirectly, from the Company.

 

(ii) Cashless Exercise. The Company reserves, at any and all times, the right,
in the Company’s sole and absolute discretion, to establish, decline to approve
or terminate any program or procedures for the exercise of Options by means of a
Cashless Exercise, including with respect to one or more Participants specified
by the Company notwithstanding that such program or procedures may be available
to other Participants.

 

6.4 Effect of Termination of Service.

 

(a) Option Exercisability. Subject to earlier termination of the Option as
otherwise provided herein and unless otherwise provided by the Committee in the
grant of an Option and set forth in the Award Agreement, an Option shall
terminate immediately upon the Participant’s termination of Service to the
extent that it is then unvested and shall be exercisable after the Participant’s
termination of Service to the extent it is then vested only during the
applicable time period determined in accordance with this Section and thereafter
shall terminate:

 

(i) Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable on the date on which the Participant’s Service terminated, may be
exercised by the Participant (or the Participant’s guardian or legal
representative) at any time prior to the expiration of twelve (12) months after
the date on which the Participant’s Service terminated, but in any event no
later than the date of expiration of the Option’s term as set forth in the Award
Agreement evidencing such Option (the “Option Expiration Date”).

 

16



--------------------------------------------------------------------------------

(ii) Death. If the Participant’s Service terminates because of the death of the
Participant, any unexercisable or unvested portion of the Option shall be
immediately exercisable and vested in full on the date on which the
Participant’s Service terminated and may be exercised by the Participant’s legal
representative or other person who acquired the right to exercise the Option by
reason of the Participant’s death at any time prior to the expiration of twelve
(12) months after the date on which the Participant’s Service terminated, but in
any event no later than the Option Expiration Date. The Participant’s Service
shall be deemed to have terminated on account of death if the Participant dies
within three (3) months after the Participant’s termination of Service.

 

(iii) Termination for Cause. Notwithstanding any other provision of the Plan to
the contrary, if the Participant’s Service is terminated for Cause or if,
following the Participant’s termination of Service and during any period in
which the Option otherwise would remain exercisable, the Participant engages in
any act that would constitute Cause for termination of Service, the Option shall
terminate in its entirety and cease to be exercisable immediately upon such
termination of Service or act.

 

(iv) Other Termination of Service. If the Participant’s Service terminates for
any reason, except Disability, death or Cause, the Option, to the extent
unexercised and exercisable by the Participant on the date on which the
Participant’s Service terminated, may be exercised by the Participant (1) at any
time prior to the expiration of six (6) months after the date on which the
Participant’s Service terminated if the Participant remains subject to the
Insider Trading Policy for a period of at least sixty (60) days following the
date on which the Participant’s Service terminated or (2) at any time prior to
the expiration of three (3) months after the date on which the Participant’s
Service terminated in the case of any other Participant, but in any event no
later than the Option Expiration Date.

 

(b) Extension if Exercise Prevented by Law. Notwithstanding the foregoing, other
than termination for Cause, if the exercise of an Option within the applicable
time periods set forth in Section 6.4(a) is prevented by the provisions of
Section 16 below, the Option shall remain exercisable until three (3) months (or
such longer period of time as determined by the Committee, in its discretion)
after the date the Participant is notified by the Company that the Option is
exercisable, but in any event no later than the Option Expiration Date.

 

(c) Extension if Participant Subject to Section 16(b). Notwithstanding the
foregoing, other than termination for Cause, if a sale within the applicable
time periods set forth in Section 6.4(a) of shares acquired upon the exercise of
the Option would subject the Participant to suit under Section 16(b) of the
Exchange Act, the Option shall remain

 

17



--------------------------------------------------------------------------------

exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which a sale of such shares by the Participant would no longer be
subject to such suit, (ii) the one hundred and ninetieth (190th) day after the
Participant’s termination of Service, or (iii) the Option Expiration Date.

 

6.5 Transferability of Options. During the lifetime of the Participant, an
Option shall be exercisable only by the Participant or the Participant’s
guardian or legal representative. An Option shall not be subject in any manner
to anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
Notwithstanding the foregoing, a Nonstatutory Stock Option shall be assignable
or transferable to the extent permitted by the Committee, in its discretion, and
set forth in the Award Agreement evidencing such Option.

 

7. STOCK APPRECIATION RIGHTS.

 

Stock Appreciation Rights shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish. No SAR or purported SAR shall be a valid and
binding obligation of the Company unless evidenced by a fully executed Award
Agreement. Award Agreements evidencing SARs may incorporate all or any of the
terms of the Plan by reference, including provisions of Section 19 with respect
to Section 409A if applicable, and shall comply with and be subject to the
following terms and conditions:

 

7.1 Types of SARs Authorized. SARs may be granted in tandem with all or any
portion of a related Option (a “Tandem SAR”) or may be granted independently of
any Option (a “Freestanding SAR”). A Tandem SAR may only be granted concurrently
with the grant of the related Option.

 

7.2 Exercise Price. The exercise price for each SAR shall be established in the
discretion of the Committee; provided, however, that (a) the exercise price per
share subject to a Tandem SAR shall be the exercise price per share under the
related Option and (b) the exercise price per share subject to a Freestanding
SAR shall be not less than the Fair Market Value of a share of Stock on the
effective date of grant of the SAR.

 

7.3 Exercisability and Term of SARs.

 

(a) Tandem SARs. Tandem SARs shall be exercisable only at the time and to the
extent, and only to the extent, that the related Option is exercisable, subject
to such provisions as the Committee may specify where the Tandem SAR is granted
with respect to less than the full number of shares of Stock subject to the
related Option. The Committee may, in its discretion, provide in any Award
Agreement evidencing a Tandem SAR that such SAR may not be exercised without the
advance approval of the Company and, if such approval is not given, then the
Option shall nevertheless remain exercisable in accordance with its terms. A
Tandem SAR shall terminate and cease to be exercisable no later than the date on
which the related Option expires or is terminated or canceled. Upon the exercise
of a Tandem SAR with respect to some or all of the shares subject to such SAR,
the related Option shall be canceled

 

18



--------------------------------------------------------------------------------

automatically as to the number of shares with respect to which the Tandem SAR
was exercised. Upon the exercise of an Option related to a Tandem SAR as to some
or all of the shares subject to such Option, the related Tandem SAR shall be
canceled automatically as to the number of shares with respect to which the
related Option was exercised.

 

(b) Freestanding SARs. Freestanding SARs shall be exercisable at such time or
times, or upon such event or events, and subject to such terms, conditions,
performance criteria and restrictions as shall be determined by the Committee
and set forth in the Award Agreement evidencing such SAR; provided, however,
that no Freestanding SAR shall be exercisable after the expiration of ten (10)
years after the effective date of grant of such SAR.

 

7.4 Exercise of SARs. Upon the exercise (or deemed exercise pursuant to Section
7.5) of an SAR, the Participant (or the Participant’s legal representative or
other person who acquired the right to exercise the SAR by reason of the
Participant’s death) shall be entitled to receive payment of an amount for each
share with respect to which the SAR is exercised equal to the excess, if any, of
the Fair Market Value of a share of Stock on the date of exercise of the SAR
over the exercise price. Payment of such amount shall be made (a) in the case of
a Tandem SAR, solely in shares of Stock in a lump sum as soon as practicable
following the date of exercise of the SAR and (b) in the case of a Freestanding
SAR, in cash, shares of Stock, or any combination thereof as determined by the
Committee in compliance with Section 409A. Unless otherwise provided in the
Award Agreement evidencing a Freestanding SAR, payment shall be made in a lump
sum as soon as practicable following the date of exercise of the SAR. The Award
Agreement evidencing any Freestanding SAR may provide for deferred payment in a
lump sum or in installments in compliance with Section 409A. When payment is to
be made in shares of Stock, the number of shares to be issued shall be
determined on the basis of the Fair Market Value of a share of Stock on the date
of exercise of the SAR. For purposes of Section 7, an SAR shall be deemed
exercised on the date on which the Company receives notice of exercise from the
Participant or as otherwise provided in Section 7.5.

 

7.5 Deemed Exercise of SARs. If, on the date on which an SAR would otherwise
terminate or expire, the SAR by its terms remains exercisable immediately prior
to such termination or expiration and, if so exercised, would result in a
payment to the holder of such SAR, then any portion of such SAR which has not
previously been exercised shall automatically be deemed to be exercised as of
such date with respect to such portion.

 

7.6 Effect of Termination of Service. Subject to earlier termination of the SAR
as otherwise provided herein and unless otherwise provided by the Committee in
the grant of an SAR and set forth in the Award Agreement, an SAR shall be
exercisable after a Participant’s termination of Service only to the extent and
during the applicable time period determined in accordance with Section 6.4
(treating the SAR as if it were an Option) and thereafter shall terminate.

 

7.7 Nontransferability of SARs. During the lifetime of the Participant, an SAR
shall be exercisable only by the Participant or the Participant’s guardian or
legal representative. An SAR shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and

 

19



--------------------------------------------------------------------------------

distribution. Notwithstanding the foregoing, a Tandem SAR related to a
Nonstatutory Stock Option or a Freestanding SAR shall be assignable or
transferable to the extent permitted by the Committee, in its discretion, and
set forth in the Award Agreement evidencing such SAR.

 

8. STOCK AWARDS.

 

Stock Awards shall be evidenced by Award Agreements specifying whether the Award
is a Stock Bonus or a Stock Purchase Right and the number of shares of Stock
subject to the Award, in such form as the Committee shall from time to time
establish. No Stock Award or purported Stock Award shall be a valid and binding
obligation of the Company unless evidenced by a fully executed Award Agreement.
Award Agreements evidencing Stock Awards may incorporate all or any of the terms
of the Plan by reference, including the provisions of Section 19 with respect to
Section 409A, if applicable, and shall comply with and be subject to the
following terms and conditions:

 

8.1 Types of Stock Awards Authorized. Stock Awards may be granted in the form of
either a Stock Bonus or a Stock Purchase Right. Stock Awards may be granted upon
such conditions as the Committee shall determine, including, without limitation,
upon the attainment of one or more Performance Goals described in Section 10.4.
If either the grant of a Stock Award or the lapsing of the Restriction Period is
to be contingent upon the attainment of one or more Performance Goals, the
Committee shall follow procedures substantially equivalent to those set forth in
Sections 10.3 through 10.5(a).

 

8.2 Purchase Price. The purchase price for shares of Stock issuable under each
Stock Purchase Right shall be established by the Committee in its discretion. No
monetary payment (other than applicable tax withholding) shall be required as a
condition of receiving shares of Stock pursuant to a Stock Bonus, the
consideration for which shall be services actually rendered to a Participating
Company or for its benefit. Notwithstanding the foregoing, if required by
applicable state corporate law, the Participant shall furnish consideration in
the form of cash or past services rendered to a Participating Company or for its
benefit having a value not less than the par value of the shares of Stock
subject to a Stock Award.

 

8.3 Purchase Period. A Stock Purchase Right shall be exercisable within a period
established by the Committee, which shall in no event exceed thirty (30) days
from the effective date of the grant of the Stock Purchase Right.

 

8.4 Payment of Purchase Price. Except as otherwise provided below, payment of
the purchase price for the number of shares of Stock being purchased pursuant to
any Stock Purchase Right shall be made (a) in cash or by check or cash
equivalent, (b) by such other consideration as may be approved by the Committee
from time to time to the extent permitted by applicable law, or (iii) by any
combination thereof. The Committee may at any time or from time to time grant
Stock Purchase Rights which do not permit all of the foregoing forms of
consideration to be used in payment of the purchase price or which otherwise
restrict one or more forms of consideration.

 

8.5 Vesting and Restrictions on Transfer. Subject to Section 5.3(c), Shares
issued pursuant to any Stock Award may (but need not) be made subject to Vesting
Conditions

 

20



--------------------------------------------------------------------------------

based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 10.4, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award. During any Restriction
Period in which shares acquired pursuant to a Stock Award remain subject to
Vesting Conditions, such shares may not be sold, exchanged, transferred,
pledged, assigned or otherwise disposed of other than pursuant to an Ownership
Change Event or as provided in Section 8.8. The Committee, in its discretion,
may provide in any Award Agreement evidencing a Stock Award that, if the
satisfaction of Vesting Conditions with respect to any shares subject to such
Stock Award would otherwise occur on a day on which the sale of such shares
would violate the Company’s Insider Trading Policy, then the satisfaction of the
Vesting Conditions automatically be deemed to occur on the next day on which the
sale of such shares would not violate the Insider Trading Policy. Upon request
by the Company, each Participant shall execute any agreement evidencing such
transfer restrictions prior to the receipt of shares of Stock hereunder and
shall promptly present to the Company any and all certificates representing
shares of Stock acquired hereunder for the placement on such certificates of
appropriate legends evidencing any such transfer restrictions.

 

8.6 Voting Rights; Dividends and Distributions. Except as provided in this
Section, Section 8.5 and any Award Agreement, during any Restriction Period
applicable to shares subject to a Stock Award, the Participant shall have all of
the rights of a stockholder of the Company holding shares of Stock, including
the right to vote such shares and to receive all dividends and other
distributions paid with respect to such shares. However, in the event of a
dividend or distribution paid in shares of Stock or other property or any other
adjustment made upon a change in the capital structure of the Company as
described in Section 4.4, any and all new, substituted or additional securities
or other property (other than normal cash dividends) to which the Participant is
entitled by reason of the Participant’s Stock Award shall be immediately subject
to the same Vesting Conditions as the shares subject to the Stock Award with
respect to which such dividends or distributions were paid or adjustments were
made.

 

8.7 Effect of Termination of Service. Unless otherwise provided by the Committee
in the Award Agreement evidencing a Stock Award, if a Participant’s Service
terminates for any reason, whether voluntary or involuntary (including the
Participant’s death or disability), then (a) the Company shall have the option
to repurchase for the purchase price paid by the Participant any shares acquired
by the Participant pursuant to a Stock Purchase Right which remain subject to
Vesting Conditions as of the date of the Participant’s termination of Service
and (b) the Participant shall forfeit to the Company any shares acquired by the
Participant pursuant to a Stock Bonus which remain subject to Vesting Conditions
as of the date of the Participant’s termination of Service. The Company shall
have the right to assign at any time any repurchase right it may have, whether
or not such right is then exercisable, to one or more persons as may be selected
by the Company.

 

8.8 Nontransferability of Stock Award Rights. Rights to acquire shares of Stock
pursuant to a Stock Award shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or the laws of descent and distribution. All rights with
respect to a Stock Award granted to a Participant hereunder shall be exercisable
during his or her lifetime only by such Participant or the Participant’s
guardian or legal representative.

 

21



--------------------------------------------------------------------------------

9. RESTRICTED STOCK UNIT AWARDS.

 

Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award, in such form as the
Committee shall from time to time establish. No Restricted Stock Unit Award or
purported Restricted Stock Unit Award shall be a valid and binding obligation of
the Company unless evidenced by a fully executed Award Agreement. Award
Agreements evidencing Restricted Stock Units may incorporate all or any of the
terms of the Plan by reference, including the provisions of Section 19 with
respect to Section 409A, if applicable, and shall comply with and be subject to
the following terms and conditions:

 

9.1 Grant of Restricted Stock Unit Awards. Restricted Stock Unit Awards may be
granted upon such conditions as the Committee shall determine, including,
without limitation, upon the attainment of one or more Performance Goals
described in Section 10.4. If either the grant of a Restricted Stock Unit Award
or the Vesting Conditions with respect to such Award is to be contingent upon
the attainment of one or more Performance Goals, the Committee shall follow
procedures substantially equivalent to those set forth in Sections 10.3 through
10.5(a).

 

9.2 Purchase Price. No monetary payment (other than applicable tax withholding,
if any) shall be required as a condition of receiving a Restricted Stock Unit
Award, the consideration for which shall be services actually rendered to a
Participating Company or for its benefit. Notwithstanding the foregoing, if
required by applicable state corporate law, the Participant shall furnish
consideration in the form of cash or past services rendered to a Participating
Company or for its benefit having a value not less than the par value of the
shares of Stock issued upon settlement of the Restricted Stock Unit Award.

 

9.3 Vesting. Subject to Section 5.3(c), Restricted Stock Unit Awards may (but
need not) be made subject to Vesting Conditions based upon the satisfaction of
such Service requirements, conditions, restrictions or performance criteria,
including, without limitation, Performance Goals as described in Section 10.4,
as shall be established by the Committee and set forth in the Award Agreement
evidencing such Award.

 

9.4 Voting Rights, Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Stock represented by
Restricted Stock Units until the date of the issuance of such shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Restricted Stock
Unit Award that the Participant shall be entitled to receive Dividend
Equivalents with respect to the payment of cash dividends on Stock during the
period beginning on the date such Award is granted and ending, with respect to
the particular shares subject to the Award, on the earlier of the date the Award
is settled or the date on which it is terminated. Such Dividend Equivalents, if
any, shall be paid by crediting the Participant with additional whole Restricted
Stock Units as of the date of payment of such cash dividends on Stock. The
number of

 

22



--------------------------------------------------------------------------------

additional Restricted Stock Units (rounded to the nearest whole number) to be so
credited shall be determined by dividing (a) the amount of cash dividends paid
on such date with respect to the number of shares of Stock represented by the
Restricted Stock Units previously credited to the Participant by (b) the Fair
Market Value per share of Stock on such date. Such additional Restricted Stock
Units shall be subject to the same terms and conditions and shall be settled in
the same manner and at the same time (or as soon thereafter as practicable) as
the Restricted Stock Units originally subject to the Restricted Stock Unit
Award. In the event of a dividend or distribution paid in shares of Stock or
other property or any other adjustment made upon a change in the capital
structure of the Company as described in Section 4.4, appropriate adjustments
shall be made in the Participant’s Restricted Stock Unit Award so that it
represents the right to receive upon settlement any and all new, substituted or
additional securities or other property (other than normal cash dividends) to
which the Participant would entitled by reason of the shares of Stock issuable
upon settlement of the Award, and all such new, substituted or additional
securities or other property shall be immediately subject to the same Vesting
Conditions as are applicable to the Award.

 

9.5 Effect of Termination of Service. Unless otherwise provided by the Committee
and set forth in the Award Agreement evidencing a Restricted Stock Unit Award,
if a Participant’s Service terminates for any reason, whether voluntary or
involuntary (including the Participant’s death or disability), then the
Participant shall forfeit to the Company any Restricted Stock Units pursuant to
the Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service.

 

9.6 Settlement of Restricted Stock Unit Awards. The Company shall issue to a
Participant on the date on which Restricted Stock Units subject to the
Participant’s Restricted Stock Unit Award vest or on such other date determined
by the Committee, in its discretion, and set forth in the Award Agreement one
(1) share of Stock (and/or any other new, substituted or additional securities
or other property pursuant to an adjustment described in Section 9.4) for each
Restricted Stock Unit then becoming vested or otherwise to be settled on such
date, subject to the withholding of applicable taxes. If permitted by the
Committee, subject to the provisions of Section 19 with respect to Section 409A,
the Participant may elect in accordance with terms specified in the Award
Agreement to defer receipt of all or any portion of the shares of Stock or other
property otherwise issuable to the Participant pursuant to this Section, and
such deferred issuance date(s) elected by the Participant shall be set forth in
the Award Agreement. Notwithstanding the foregoing, the Committee, in its
discretion, may provide for settlement of any Restricted Stock Unit Award by
payment to the Participant in cash of an amount equal to the Fair Market Value
on the payment date of the shares of Stock or other property otherwise issuable
to the Participant pursuant to this Section. The Committee, in its discretion,
may provide in any Award Agreement evidencing a Restricted Stock Unit Award
that, if the settlement of the Award with respect to any shares would otherwise
occur on a day on which the sale of such shares would violate the Company’s
Insider Trading Policy, then the settlement with respect to such shares shall
occur on the next day on which the sale of such shares would not violate the
Insider Trading Policy.

 

9.7 Nontransferability of Restricted Stock Unit Awards. The right to receive
shares pursuant to a Restricted Stock Unit Award shall not be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or

 

23



--------------------------------------------------------------------------------

garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. All rights
with respect to a Restricted Stock Unit Award granted to a Participant hereunder
shall be exercisable during his or her lifetime only by such Participant or the
Participant’s guardian or legal representative.

 

10. PERFORMANCE AWARDS.

 

Performance Awards shall be evidenced by Award Agreements in such form as the
Committee shall from time to time establish. No Performance Award or purported
Performance Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement. Award Agreements evidencing
Performance Awards may incorporate all or any of the terms of the Plan by
reference, including the provisions of Section 19 with respect to Section 409A,
if applicable, and shall comply with and be subject to the following terms and
conditions:

 

10.1 Types of Performance Awards Authorized. Performance Awards may be granted
in the form of either Performance Shares or Performance Units. Each Award
Agreement evidencing a Performance Award shall specify the number of Performance
Shares or Performance Units subject thereto, the Performance Award Formula, the
Performance Goal(s) and Performance Period applicable to the Award, and the
other terms, conditions and restrictions of the Award.

 

10.2 Initial Value of Performance Shares and Performance Units. Unless otherwise
provided by the Committee in granting a Performance Award, each Performance
Share shall have an initial monetary value equal to the Fair Market Value of one
(1) share of Stock, subject to adjustment as provided in Section 4.4, on the
effective date of grant of the Performance Share, and each Performance Unit
shall have an initial monetary value established by the Committee at the time of
grant. The final value payable to the Participant in settlement of a Performance
Award determined on the basis of the applicable Performance Award Formula will
depend on the extent to which Performance Goals established by the Committee are
attained within the applicable Performance Period established by the Committee.

 

10.3 Establishment of Performance Period, Performance Goals and Performance
Award Formula. In granting each Performance Award, the Committee shall establish
in writing the applicable Performance Period, Performance Award Formula and one
or more Performance Goals which, when measured at the end of the Performance
Period, shall determine on the basis of the Performance Award Formula the final
value of the Performance Award to be paid to the Participant. Unless otherwise
permitted in compliance with the requirements under Section 162(m) with respect
to each Performance Award intended to result in the payment of Performance-Based
Compensation, the Committee shall establish the Performance Goal(s) and
Performance Award Formula applicable to each Performance Award no later than the
earlier of (a) the date ninety (90) days after the commencement of the
applicable Performance Period or (b) the date on which 25% of the Performance
Period has elapsed, and, in any event, at a time when the outcome of the
Performance Goals remains substantially uncertain. Once established, the
Performance Goals and Performance Award Formula applicable to a Covered Employee
shall not be changed during the Performance Period. The Company shall notify
each Participant granted a Performance Award of the terms of such Award,
including the Performance Period, Performance Goal(s) and Performance Award
Formula.

 

24



--------------------------------------------------------------------------------

10.4 Measurement of Performance Goals. Performance Goals shall be established by
the Committee on the basis of targets to be attained (“Performance Targets”)
with respect to one or more measures of business or financial performance (each,
a “Performance Measure”), subject to the following:

 

(a) Performance Measures. Performance Measures shall have the same meanings as
used in the Company’s financial statements, or, if such terms are not used in
the Company’s financial statements, they shall have the meaning applied pursuant
to generally accepted accounting principles, or as used generally in the
Company’s industry. Performance Measures shall be calculated with respect to the
Company and each Subsidiary Corporation consolidated therewith for financial
reporting purposes or such division or other business unit as may be selected by
the Committee. For purposes of the Plan, the Performance Measures applicable to
a Performance Award shall be calculated in accordance with generally accepted
accounting principles, but prior to the accrual or payment of any Performance
Award for the same Performance Period and excluding the effect (whether positive
or negative) of any change in accounting standards or any extraordinary, unusual
or nonrecurring item, as determined by the Committee, occurring after the
establishment of the Performance Goals applicable to the Performance Award. Each
such adjustment, if any, shall be made solely for the purpose of providing a
consistent basis from period to period for the calculation of Performance
Measures in order to prevent the dilution or enlargement of the Participant’s
rights with respect to a Performance Award. Performance Measures may be one or
more of the following, as determined by the Committee:

 

(i) revenue;

 

(ii) sales;

 

(iii) expenses;

 

(iv) operating income;

 

(v) gross margin;

 

(vi) operating margin;

 

(vii) earnings before any one or more of: stock-based compensation expense,
interest, taxes, depreciation and amortization;

 

(viii) pre-tax profit;

 

(ix) net operating income;

 

(x) net income;

 

(xi) economic value added;

 

25



--------------------------------------------------------------------------------

(xii) free cash flow;

 

(xiii) operating cash flow;

 

(xiv) stock price;

 

(xv) earnings per share;

 

(xvi) return on stockholder equity;

 

(xvii) return on capital;

 

(xviii) return on assets;

 

(xix) return on investment;

 

(xx) employee satisfaction;

 

(xxi) employee retention;

 

(xxii) balance of cash, cash equivalents and marketable securities;

 

(xxiii) market share;

 

(xxiv) daily average revenue trades;

 

(xxv) asset gathering metrics;

 

(xxvi) number of customers;

 

(xxvii) customer satisfaction;

 

(xxviii) product development;

 

(xxix) completion of a joint venture or other corporate transaction;

 

(xxx) completion of identified special project; and

 

(xxxi) overall effectiveness of management.

 

(b) Performance Targets. Performance Targets may include a minimum, maximum,
target level and intermediate levels of performance, with the final value of a
Performance Award determined under the applicable Performance Award Formula by
the level attained during the applicable Performance Period. A Performance
Target may be stated as an absolute value or as a value determined relative to
an index, budget or other standard selected by the Committee.

 

26



--------------------------------------------------------------------------------

10.5 Settlement of Performance Awards.

 

(a) Determination of Final Value. As soon as practicable following the
completion of the Performance Period applicable to a Performance Award, the
Committee shall certify in writing the extent to which the applicable
Performance Goals have been attained and the resulting final value of the Award
earned by the Participant and to be paid upon its settlement in accordance with
the applicable Performance Award Formula.

 

(b) Discretionary Adjustment of Award Formula. In its discretion, the Committee
may, either at the time it grants a Performance Award or at any time thereafter,
provide for the positive or negative adjustment of the Performance Award Formula
applicable to a Performance Award granted to any Participant who is not a
Covered Employee to reflect such Participant’s individual performance in his or
her position with the Company or such other factors as the Committee may
determine. If permitted under a Covered Employee’s Award Agreement, the
Committee shall have the discretion, on the basis of such criteria as may be
established by the Committee, to reduce some or all of the value of the
Performance Award that would otherwise be paid to the Covered Employee upon its
settlement notwithstanding the attainment of any Performance Goal and the
resulting value of the Performance Award determined in accordance with the
Performance Award Formula. No such reduction may result in an increase in the
amount payable upon settlement of another Participant’s Performance Award that
is intended to result in Performance-Based Compensation.

 

(c) Effect of Leaves of Absence. Unless otherwise required by law or a
Participant’s Award Agreement, payment of the final value, if any, of a
Performance Award held by a Participant who has taken in excess of thirty (30)
days in leaves of absence during a Performance Period shall be prorated on the
basis of the number of days of the Participant’s Service during the Performance
Period during which the Participant was not on a leave of absence.

 

(d) Notice to Participants. As soon as practicable following the Committee’s
determination and certification in accordance with Sections 10.5(a) and (b), the
Company shall notify each Participant of the determination of the Committee.

 

(e) Payment in Settlement of Performance Awards. Subject to the provisions of
Section 19 with respect to Section 409A, as soon as practicable following the
Committee’s determination and certification in accordance with Sections 10.5(a)
and (b), payment shall be made to each eligible Participant (or such
Participant’s legal representative or other person who acquired the right to
receive such payment by reason of the Participant’s death) of the final value of
the Participant’s Performance Award. Payment of such amount shall be made in
cash, shares of Stock, or a combination thereof as determined by the Committee.
Unless otherwise provided in the Award Agreement evidencing a Performance Award,
payment shall be made in a lump sum. If permitted by the Committee, and subject
to the provisions of Section 19 with respect to Section 409A, the Participant
may elect to defer receipt of all or any portion of the payment to be made to
Participant pursuant to this Section, and such deferred payment date(s) elected
by the Participant shall be set forth in the Award Agreement. If any payment is
to be made on a deferred basis, the Committee may, but shall not be obligated
to, provide for the payment during the deferral period of Dividend Equivalents
or interest.

 

27



--------------------------------------------------------------------------------

(f) Provisions Applicable to Payment in Shares. If payment is to be made in
shares of Stock, the number of such shares shall be determined by dividing the
final value of the Performance Award by the value of a share of Stock determined
by the method specified in the Award Agreement. Such methods may include,
without limitation, the closing market price on a specified date (such as the
settlement date) or an average of market prices over a series of trading days.
Shares of Stock issued in payment of any Performance Award may be fully vested
and freely transferable shares or may be shares of Stock subject to Vesting
Conditions as provided in Section 8.5. Any shares subject to Vesting Conditions
shall be evidenced by an appropriate Award Agreement and shall be subject to the
provisions of Sections 8.5 through 8.8 above.

 

10.6 Voting Rights; Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Stock represented by
Performance Share Awards until the date of the issuance of such shares, if any
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Performance Share
Award that the Participant shall be entitled to receive Dividend Equivalents
with respect to the payment of cash dividends on Stock during the period
beginning on the date the Award is granted and ending, with respect to the
particular shares subject to the Award, on the earlier of the date on which the
Performance Shares are settled or the date on which they are forfeited. Such
Dividend Equivalents, if any, shall be credited to the Participant in the form
of additional whole Performance Shares as of the date of payment of such cash
dividends on Stock. The number of additional Performance Shares (rounded to the
nearest whole number) to be so credited shall be determined by dividing (a) the
amount of cash dividends paid on the dividend payment date with respect to the
number of shares of Stock represented by the Performance Shares previously
credited to the Participant by (b) the Fair Market Value per share of Stock on
such date. Dividend Equivalents may be paid currently or may be accumulated and
paid to the extent that Performance Shares become nonforfeitable, as determined
by the Committee. Settlement of Dividend Equivalents may be made in cash, shares
of Stock, or a combination thereof as determined by the Committee, and may be
paid on the same basis as settlement of the related Performance Share as
provided in Section 10.5. Dividend Equivalents shall not be paid with respect to
Performance Units. In the event of a dividend or distribution paid in shares of
Stock or other property or any other adjustment made upon a change in the
capital structure of the Company as described in Section 4.4, appropriate
adjustments shall be made in the Participant’s Performance Share Award so that
it represents the right to receive upon settlement any and all new, substituted
or additional securities or other property (other than normal cash dividends) to
which the Participant would entitled by reason of the shares of Stock issuable
upon settlement of the Performance Share Award, and all such new, substituted or
additional securities or other property shall be immediately subject to the same
Performance Goals as are applicable to the Award.

 

10.7 Effect of Termination of Service. Unless otherwise provided by the
Committee and set forth in the Award Agreement evidencing a Performance Award,
the effect of a Participant’s termination of Service on the Performance Award
shall be as follows:

 

(a) Death or Disability. If the Participant’s Service terminates because of the
death or Disability of the Participant before the completion of the Performance

 

28



--------------------------------------------------------------------------------

Period applicable to the Performance Award, the final value of the Participant’s
Performance Award shall be determined by the extent to which the applicable
Performance Goals have been attained with respect to the entire Performance
Period and shall be prorated based on the number of days of the Participant’s
Service during the Performance Period. Payment shall be made following the end
of the Performance Period in any manner permitted by Section 10.5.

 

(b) Other Termination of Service. If the Participant’s Service terminates for
any reason except death or Disability before the completion of the Performance
Period applicable to the Performance Award, such Award shall be forfeited in its
entirety.

 

10.8 Nontransferability of Performance Awards. Prior to settlement in accordance
with the provisions of the Plan, no Performance Award shall be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to a Performance Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.

 

11. DEFERRED COMPENSATION AWARDS.

 

11.1 Establishment of Deferred Compensation Award Programs. This Section 11
shall not be effective unless and until the Committee determines to establish a
program pursuant to this Section. The Committee, in its discretion and upon such
terms and conditions as it may determine, subject to the provisions of Section
19 with respect to Section 409A, may establish one or more programs pursuant to
the Plan under which:

 

(a) Elective Cash Compensation Reduction Awards. Participants designated by the
Committee who are Insiders or otherwise among a select group of highly
compensated Employees may irrevocably elect, prior to a date specified by the
Committee and complying with Section 409A, to reduce such Participant’s
compensation otherwise payable in cash (subject to any minimum or maximum
reductions imposed by the Committee) and to be granted automatically at such
time or times as specified by the Committee one or more Stock Bonus Awards or
Awards of Stock Units with respect to such numbers of shares of Stock as
determined in accordance with the rules of the program established by the
Committee and having such other terms and conditions as established by the
Committee.

 

(b) Stock Issuance Deferral Awards. Participants designated by the Committee who
are Insiders or otherwise among a select group of highly compensated Employees
may irrevocably elect, prior to a date specified by the Committee and complying
with Section 409A, to be granted automatically an Award of Stock Units with
respect to such number of shares of Stock and upon such other terms and
conditions as established by the Committee in lieu of:

 

(i) shares of Stock otherwise issuable to such Participant upon the exercise of
an Option;

 

29



--------------------------------------------------------------------------------

(ii) cash or shares of Stock otherwise issuable to such Participant upon the
exercise of an SAR; or

 

(iii) cash or shares of Stock otherwise issuable to such Participant upon the
settlement of a Performance Award.

 

11.2 Terms and Conditions of Deferred Compensation Awards. Deferred Compensation
Awards granted pursuant to this Section 11 shall be evidenced by Award
Agreements in such form as the Committee shall from time to time establish. No
such Deferred Compensation Award or purported Deferred Compensation Award shall
be a valid and binding obligation of the Company unless evidenced by a fully
executed Award Agreement. Award Agreements evidencing Deferred Compensation
Awards may incorporate all or any of the terms of the Plan by reference,
including the provisions of Section 19 with respect to Section 409A.

 

(a) Terms and Conditions of Stock Bonus Awards. Stock Bonus Awards granted
pursuant to this Section 11 shall comply with and be subject to the terms and
conditions of Section 8.

 

(b) Terms and Conditions of Stock Units. Except as provided below, Stock Units
granted pursuant to this Section 11 shall comply with and be subject to the
terms and conditions of Section 9.

 

(i) Voting Rights; Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Stock represented by Stock
Units until the date of the issuance of such shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company). However, a Participant shall be entitled to receive
Dividend Equivalents with respect to the payment of cash dividends on Stock
during the period beginning on the date the Stock Units are granted
automatically to the Participant and ending on the earlier of the date on which
such Stock Units are settled or the date on which they are forfeited. Such
Dividend Equivalents shall be paid by crediting the Participant with additional
whole Stock Units as of the date of payment of such cash dividends on Stock. The
number of additional Stock Units (rounded to the nearest whole number) to be so
credited shall be determined by dividing (A) the amount of cash dividends paid
on the dividend payment date with respect to the number of shares of Stock
represented by the Stock Units previously credited to the Participant by (B) the
Fair Market Value per share of Stock on such date. Such additional Stock Units
shall be subject to the same terms and conditions and shall be settled in the
same manner and at the same time (or as soon thereafter as practicable) as the
Stock Units originally subject to the Stock Unit Award. In the event of a
dividend or distribution paid in shares of Stock or other property or any other
adjustment made upon a change in the capital structure of the Company as
described in Section 4.4, appropriate adjustments shall be made in the
Participant’s Stock Unit Award so that it represents the right to receive upon
settlement any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant would
entitled by reason of the shares of Stock issuable upon settlement of the Award.

 

(ii) Settlement of Stock Unit Awards. A Participant electing to receive an Award
of Stock Units pursuant to this Section 11 shall specify at the time of such

 

30



--------------------------------------------------------------------------------

election a settlement date with respect to such Award which complies with
Section 409A. The Company shall issue to the Participant on the settlement date
elected by the Participant, or as soon thereafter as practicable, a number of
whole shares of Stock equal to the number of vested Stock Units subject to the
Stock Unit Award. Such shares of Stock shall be fully vested, and the
Participant shall not be required to pay any additional consideration (other
than applicable tax withholding) to acquire such shares.

 

12. NONEMPLOYEE DIRECTOR AWARDS.

 

Nonemployee Director Awards shall be evidenced by Award Agreements specifying
the number of shares of Stock covered thereby, in such form as the Committee
shall from time to time establish. No Nonemployee Director Award or purported
Nonemployee Director Award shall be a valid and binding obligation of the
Company unless evidenced by a fully executed Award Agreement. Such Award
Agreements may incorporate all or any of the terms of the Plan by reference,
including the provisions of Section 19 with respect to Section 409A if
applicable, and shall comply with and be subject to the following terms and
conditions.

 

12.1 Automatic Grant of Nonemployee Director Options.

 

(a) Initial Option. Each person who first becomes a Nonemployee Director on or
after the Effective Date and who has not previously been an Employee shall be
granted automatically and without further action of the Committee on the date
such person first becomes a Nonemployee Director an Option (an “Initial Option”)
to purchase a number of shares of Stock established from time to time by
resolution of the Committee, but in any event not in excess of fifty thousand
(50,000) shares of Stock.

 

(b) Annual Option. Each Nonemployee Director (including any Director who
previously did not qualify as a Nonemployee Director but who subsequently
becomes a Nonemployee Director) shall be granted automatically and without
further action of the Committee on the date of each annual meeting of the
stockholders of the Company (the “Annual Meeting”), commencing with the Annual
Meeting held in 2005 and continuing for each Annual Meeting held thereafter
during the term of the Plan, immediately following which such person remains a
Nonemployee Director, an Option (an “Annual Option”) to purchase a number of
shares of Stock established from time to time by resolution of the Committee,
but in any event not in excess of twenty thousand (20,000) shares of Stock,
increased by a number of shares of Stock, if any, determined in accordance with
Section 12.1(c) below; provided, however, that a Nonemployee Director granted an
Initial Option on, or within a period of six (6) months prior to, the date of an
Annual Meeting shall not be granted an Annual Option pursuant to this Section
12.1(b) with respect to the same Annual Meeting.

 

(c) Enhancement of Annual Option for Committee Service. The Committee may
provide, in its discretion, that the number of shares of Stock subject to an
Annual Option granted to a Nonemployee Director shall be increased on the basis
of the Nonemployee Director’s Board committee assignments for the fiscal year of
the Company in which the Annual Option is granted as follows:

 

(i) for each Board committee on which the Nonemployee Director serves other than
as the chairman of the committee, a number of shares of Stock established from
time to time by resolution of the Committee, but in any event not in excess of
ten thousand (10,000) shares of Stock; and

 

31



--------------------------------------------------------------------------------

(ii) for each Board committee on which the Nonemployee Director serves as the
chairman of the committee, a number of shares of Stock established from time to
time by resolution of the Committee, but in any event not in excess of twenty
thousand (20,000) shares of Stock.

 

(d) Right to Decline Nonemployee Director Option. Notwithstanding the foregoing,
any person may elect not to receive a Nonemployee Director Option by delivering
written notice of such election to the Board no later than the day prior to the
date such Nonemployee Director Option would otherwise be granted. A person who
has declined a Nonemployee Director Option may revoke such election by
delivering written notice of such revocation to the Board no later than the day
prior to the date such Nonemployee Director Option would be granted pursuant to
Section 12.1(a) or (b), as the case may be.

 

12.2 Terms and Conditions of Nonemployee Director Options. Except as provided by
this Section, Nonemployee Director Options shall comply with and be subject to
the terms and conditions of Section 6.

 

(a) Exercise Price. The exercise price per share of Stock subject to a
Nonemployee Director Option shall be the Fair Market Value of a share of Stock
on the date of grant of the Nonemployee Director Option.

 

(b) Exercisability and Term of Nonemployee Director Options. Except as otherwise
provided in the Plan or in the Award Agreement evidencing a Nonemployee Director
Option and provided that the Participant’s Service has not terminated prior to
the relevant date, each Nonemployee Director Option shall vest and become
exercisable as set forth below and shall terminate and cease to be exercisable
on the tenth (10th) anniversary of the date of grant of the Nonemployee Director
Option, unless earlier terminated in accordance with the terms of the Plan or
the Award Agreement evidencing such Option.

 

(i) Initial Options. Each Initial Option shall vest and become exercisable in
four (4) substantially equal installments on each of the first four (4)
anniversaries of the date of grant of the Option, provided that the
Participant’s Service has not terminated prior to the applicable date.

 

(ii) Annual Options. Each Annual Option shall vest and become exercisable in two
(2) substantially equal installments on each of the first two (2) anniversaries
of the date of grant of the Option, provided the Participant’s Service has not
terminated prior to the applicable date.

 

32



--------------------------------------------------------------------------------

(c) Effect of Termination of Service.

 

(i) Option Exercisability. Subject to earlier termination of the Nonemployee
Director Option as otherwise provided herein, a Nonemployee Director Option
shall be exercisable after the Participant’s termination of Service only during
the applicable time period determined in accordance with this Section and
thereafter shall terminate:

 

(1) Disability. If the Participant’s Service terminates because of the
Disability of the Participant, any unexercisable or unvested portion of the
Nonemployee Director Option shall be immediately exercisable and vested in full
on the date on which the Participant’s Service terminated and may be exercised
by the Participant (or the Participant’s guardian or legal representative) at
any time prior to the expiration of twelve (12) months after the date on which
the Participant’s Service terminated, but in any event no later than the Option
Expiration Date.

 

(2) Death. If the Participant’s Service terminates because of the death of the
Participant, any unexercisable or unvested portion of the Nonemployee Director
Option shall be immediately exercisable and vested in full on the date on which
the Participant’s Service terminated and may be exercised by the Participant’s
legal representative or other person who acquired the right to exercise the
Nonemployee Director Option by reason of the Participant’s death at any time
prior to the expiration of twelve (12) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date. The Participant’s Service shall be deemed to have terminated on
account of death if the Participant dies within three (3) months after the
Participant’s termination of Service.

 

(3) Other Termination of Service. If the Participant’s Service terminates for
any reason, except Disability or death, the Nonemployee Director Option, to the
extent unexercised and exercisable by the Participant on the date on which the
Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of twelve (12) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.

 

(ii) Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of a Nonemployee Director Option within the applicable time periods
set forth in Section 12.2(c)(i) is prevented by the provisions of Section 16
below, the Nonemployee Director Option shall remain exercisable until three (3)
months after the date the Participant is notified by the Company that the
Nonemployee Director Option is exercisable, but in any event no later than the
Option Expiration Date.

 

(iii) Extension if Participant Subject to Section 16(b). Notwithstanding the
foregoing, if a sale within the applicable time periods set forth in Section
12.2(c)(i) of shares acquired upon the exercise of the Nonemployee Director
Option would subject the Participant to suit under Section 16(b) of the Exchange
Act, the Nonemployee Director Option shall remain exercisable until the earliest
to occur of (i) the tenth (10th) day following the date on which a sale of such
shares by the Participant would no longer be subject to such suit, (ii) the one
hundred and ninetieth (190th) day after the Participant’s termination of
Service, or (iii) the Option Expiration Date.

 

33



--------------------------------------------------------------------------------

12.3 Alternative Nonemployee Director Awards. In lieu of the automatic grant of
any Initial Option or Annual Option to any one or more Nonemployee Directors,
the Committee, in its discretion, may substitute one or more Stock Appreciation
Rights Awards, Stock Awards or Restricted Stock Unit Awards, or any combination
thereof, provided that all such Awards granted in lieu of a Nonemployee Director
Option shall have an aggregate fair value not in excess of the fair value of the
type of Nonemployee Director Option to be replaced (determined on the basis of
the maximum number of shares authorized for such type of Nonemployee Director
Option pursuant to Section 12.1). For the purposes of this Section, fair value
shall be determined in a manner that complies with the requirements of Statement
of Financial Accounting Standards No. 123, as amended from time to time, or any
successor standard thereto. Any such alternative Nonemployee Director Award
shall be subject to substantially the same terms and conditions (including time
of grant, exercise price and effect of termination of Service in the case of an
SAR, and vesting) as the Nonemployee Director Option it replaces and shall
otherwise be subject to the appropriate terms and conditions, as determined by
the Committee, applicable to such Award as set forth in Section 7, Section 8 or
Section 9.

 

13. CASH-BASED AWARDS AND OTHER STOCK-BASED AWARDS.

 

Cash-Based Awards and Other Stock-Based Awards shall be evidenced by Award
Agreements in such form as the Committee shall from time to time establish. No
such Award or purported Award shall be a valid and binding obligation of the
Company unless evidenced by a fully executed Award Agreement. Award Agreements
evidencing Cash-Based Awards and Other Stock-Based Awards may incorporate all or
any of the terms of the Plan by reference, including the provisions of Section
19 with respect to Section 409A, if applicable, and shall comply with and be
subject to the following terms and conditions:

 

13.1 Grant of Cash-Based Awards. Subject to the provisions of the Plan, the
Committee, at any time and from time to time, may grant Cash-Based Awards to
Participants in such amounts and upon such terms and conditions, including the
achievement of performance criteria, as the Committee may determine.

 

13.2 Grant of Other Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted securities,
stock-equivalent units, stock appreciation units, securities or debentures
convertible into common stock or other forms determined by the Committee) in
such amounts and subject to such terms and conditions as the Committee shall
determine. Such Awards may involve the transfer of actual shares of Stock to
Participants, or payment in cash or otherwise of amounts based on the value of
Stock and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.

 

13.3 Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based Award
shall specify a monetary payment amount or payment range as determined by the
Committee. Each Other Stock-Based Award shall be expressed in terms of shares of
Stock or

 

34



--------------------------------------------------------------------------------

units based on such shares of Stock, as determined by the Committee. The
Committee may require the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 10.4, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award. If the Committee
exercises its discretion to establish performance criteria, the final value of
Cash-Based Awards or Other Stock-Based Awards that will be paid to the
Participant will depend on the extent to which the performance criteria are met.
The establishment of performance criteria with respect to the grant or vesting
of any Cash-Based Award or Other Stock-Based Award intended to result in
Performance-Based Compensation shall follow procedures substantially equivalent
to those applicable to Performance Awards set forth in Section 10.

 

13.4 Payment or Settlement of Cash-Based Awards and Other Stock-Based Awards.
Payment or settlement, if any, with respect to a Cash-Based Award or an Other
Stock-Based Award shall be made in accordance with the terms of the Award, in
cash, shares of Stock or other securities or any combination thereof as the
Committee determines. The determination and certification of the final value
with respect to any Cash-Based Award or Other Stock-Based Award intended to
result in Performance-Based Compensation shall comply with the requirements
applicable to Performance Awards set forth in Section 10. To the extent
applicable, payment or settlement with respect to each Cash-Based Award and
Other Stock-Based Award shall be made in compliance with the provisions of
Section 19 with respect to Code Section 409A.

 

13.5 Voting Rights; Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Stock represented by Other
Stock-Based Awards until the date of the issuance of such shares of Stock (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), if any, in settlement of such Award.
However, the Committee, in its discretion, may provide in the Award Agreement
evidencing any Other Stock-Based Award that the Participant shall be entitled to
receive Dividend Equivalents with respect to the payment of cash dividends on
Stock during the period beginning on the date such Award is granted and ending,
with respect to the particular shares subject to the Award, on the earlier of
the date the Award is settled or the date on which it is terminated. Such
Dividend Equivalents, if any, shall be paid in accordance with the provisions
set forth in Section 9.4. Dividend Equivalent rights shall not be granted with
respect to Cash-Based Awards.

 

13.6 Effect of Termination of Service. Each Award Agreement evidencing a
Cash-Based Award or Other Stock-Based Award shall set forth the extent to which
the Participant shall have the right to retain such Award following termination
of the Participant’s Service. Such provisions shall be determined in the sole
discretion of the Committee, need not be uniform among all Cash-Based Awards or
Other Stock-Based Awards, and may reflect distinctions based on the reasons for
termination.

 

13.7 Nontransferability of Cash-Based Awards and Other Stock-Based Awards. Prior
to the payment or settlement of a Cash-Based Award or Other Stock-Based Award,
the Award shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the

 

35



--------------------------------------------------------------------------------

Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. The Committee may impose such additional restrictions on any
shares of Stock issued in settlement of Cash-Based Awards and Other Stock-Based
Awards as it may deem advisable, including, without limitation, minimum holding
period requirements, restrictions under applicable federal securities laws,
under the requirements of any stock exchange or market upon which such shares of
Stock are then listed and/or traded, or under any state securities laws
applicable to such shares of Stock.

 

14. STANDARD FORMS OF AWARD AGREEMENT.

 

14.1 Award Agreements. Each Award shall comply with and be subject to the terms
and conditions set forth in the appropriate form of Award Agreement approved by
the Committee and as amended from time to time. Any Award Agreement may consist
of an appropriate form of Notice of Grant and a form of Agreement incorporated
therein by reference, or such other form or forms as the Committee may approve
from time to time.

 

14.2 Authority to Vary Terms. The Committee shall have the authority from time
to time to vary the terms of any standard form of Award Agreement either in
connection with the grant or amendment of an individual Award or in connection
with the authorization of a new standard form or forms; provided, however, that
the terms and conditions of any such new, revised or amended standard form or
forms of Award Agreement are not inconsistent with the terms of the Plan.

 

15. CHANGE IN CONTROL.

 

15.1 Effect of Change in Control on Options and SARs. Subject to the provisions
of Section 19 with respect to Section 409A if applicable, the Committee may
provide for any one or more of the following:

 

(a) Accelerated Vesting. The Committee may, in its sole discretion, provide in
any Award Agreement or, in the event of a Change in Control, may take such
actions as it deems appropriate to provide for the acceleration of the
exercisability and vesting in connection with such Change in Control of any or
all outstanding Options and SARs and shares acquired upon the exercise of such
Options and SARs upon such conditions, including termination of the
Participant’s Service prior to, upon, or following such Change in Control, and
to such extent as the Committee shall determine.

 

(b) Assumption or Substitution. In the event of a Change in Control, the
surviving, continuing, successor, or purchasing entity or parent thereof, as the
case may be (the “Acquiror”), may, without the consent of any Participant,
either assume or continue the Company’s rights and obligations under outstanding
Options and SARs or substitute for outstanding Options and SARs substantially
equivalent options and SARs (as the case may be) for the Acquiror’s stock. Any
Options or SARs which are neither assumed or continued by the Acquiror in
connection with the Change in Control nor exercised as of the time of
consummation of the Change in Control shall terminate and cease to be
outstanding effective as of the time of consummation of the Change in Control.

 

36



--------------------------------------------------------------------------------

(c) Cash-Out. The Committee may, in its sole discretion and without the consent
of any Participant, determine that, upon the occurrence of a Change in Control,
each or any Option or SAR outstanding immediately prior to the Change in Control
shall be canceled in exchange for a payment with respect to each vested share
(and each unvested share, if so determined by the Committee) of Stock subject to
such canceled Option or SAR in (i) cash, (ii) stock of the Company or of a
corporation or other business entity a party to the Change in Control, or (iii)
other property which, in any such case, shall be in an amount having a Fair
Market Value equal to the excess of the Fair Market Value of the consideration
to be paid per share of Stock in the Change in Control over the exercise price
per share under such Option or SAR (the “Spread”). In the event such
determination is made by the Committee, the Spread (reduced by applicable
withholding taxes, if any) shall be paid to Participants in respect of the
vested portion of their canceled Options and SARs as soon as practicable
following the date of the Change in Control and in respect of the unvested
portion of their canceled Options and SARs in accordance with the vesting
schedule applicable to such Awards as in effect prior to the Change in Control.

 

15.2 Effect of Change in Control on Stock Awards, Restricted Stock Unit Awards
and Performance Awards. Subject to the provisions of Section 19 with respect to
Section 409A if applicable, the Committee may, in its discretion, provide in any
Award Agreement evidencing a Stock Award, Restricted Stock Unit Award or
Performance Award for, or in the event of a Change in control may take such
actions as it deems appropriate to provide for, the lapsing of the Restriction
Period applicable to the shares subject to the Stock Award (and, in the case of
Restricted Stock Units and Performance Awards, acceleration of the vesting and
settlement of such Award) upon such conditions, including termination of the
Participant’s Service prior to, upon, or following such Change in Control, and
to such extent as the Committee shall determine.

 

15.3 Effect of Change in Control on Deferred Compensation Awards. Subject to the
provisions of Section 19 with respect to Section 409A if applicable, the
Committee may, in its discretion, provide in any Award Agreement evidencing a
Deferred Compensation Award that, in the event of a Change in Control, the Stock
Awards or Stock Units pursuant to such Award shall become vested and, in the
case of Stock Units, shall be settled effective as of the date of the Change in
Control to such extent as specified in such Award Agreement.

 

15.4 Effect of Change in Control on Nonemployee Director Awards. Subject to the
provisions of Section 19 with respect to Section 409A if applicable, any
unexercisable or unvested portion of each outstanding Nonemployee Director
Option or other Award granted pursuant to Section 12 and any shares acquired
pursuant thereto shall be immediately exercisable and vested in full as of the
date of the Change in Control. Except as provided in the preceding sentence,
each Nonemployee Director Option or other Award shall be subject to the
applicable provisions of this Section 15.

 

15.5 Effect of Change in Control on Cash-Based Awards and Other Stock-Based
Awards. Subject to the provisions of Section 19 with respect to Section 409A if
applicable, the Committee may, in its discretion, provide in any Award Agreement
evidencing a Cash-Based Award or Other Stock-Based Award for, or in the event of
a Change in control may take such actions as it deems appropriate to provide
for, acceleration of the vesting and

 

37



--------------------------------------------------------------------------------

settlement of such Award upon such conditions, including termination of the
Participant’s Service prior to, upon, or following such Change in Control, and
to such extent as the Committee shall determine.

 

16. COMPLIANCE WITH SECURITIES LAW.

 

The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the Stock may then be listed. In
addition, no Award may be exercised or shares issued pursuant to an Award unless
(a) a registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the shares issuable pursuant
to the Award or (b) in the opinion of legal counsel to the Company, the shares
issuable pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained. As a
condition to issuance of any Stock, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.

 

17. TAX WITHHOLDING.

 

17.1 Tax Withholding in General. The Company shall have the right to deduct from
any and all payments made under the Plan, or to require the Participant, through
payroll withholding, cash payment or otherwise, to make adequate provision for,
the federal, state, local and foreign taxes, if any, required by law to be
withheld by the Participating Company Group with respect to an Award or the
shares acquired pursuant thereto. The Company shall have no obligation to
deliver shares of Stock, to release shares of Stock from an escrow established
pursuant to an Award Agreement, or to make any payment in cash under the Plan
until the Participating Company Group’s tax withholding obligations have been
satisfied by the Participant.

 

17.2 Withholding in Shares. The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable to a Participant upon
the exercise or settlement of an Award, or to accept from the Participant the
tender of, a number of whole shares of Stock having a Fair Market Value, as
determined by the Company, equal to all or any part of the tax withholding
obligations of the Participating Company Group. The Fair Market Value of any
shares of Stock withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the amount determined by the applicable minimum
statutory withholding rates.

 

18. AMENDMENT OR TERMINATION OF PLAN.

 

The Committee may amend, suspend or terminate the Plan at any time. However,
without the approval of the Company’s stockholders, there shall be (a) no
increase in the

 

38



--------------------------------------------------------------------------------

maximum aggregate number of shares of Stock that may be issued under the Plan
(except by operation of the provisions of Section 4.4), (b) no change in the
class of persons eligible to receive Incentive Stock Options, and (c) no other
amendment of the Plan that would require approval of the Company’s stockholders
under any applicable law, regulation or rule, including the rules of any stock
exchange or market system upon which the Stock may then be listed. No amendment,
suspension or termination of the Plan shall affect any then outstanding Award
unless expressly provided by the Committee. Except as provided by the next
sentence, no amendment, suspension or termination of the Plan may adversely
affect any then outstanding Award without the consent of the Participant.
Notwithstanding any other provision of the Plan to the contrary, the Committee
may, in its sole and absolute discretion and without the consent of any
Participant, amend the Plan or any Award Agreement, to take effect retroactively
or otherwise, as it deems necessary or advisable for the purpose of conforming
the Plan or such Award Agreement to any present or future law, regulation or
rule applicable to the Plan, including, but not limited to, Section 409A.

 

19. COMPLIANCE WITH SECTION 409A.

 

19.1 Awards Subject to Section 409A. The provisions of this Section 19 shall
apply to any Award or portion thereof that is or becomes subject to Section
409A, notwithstanding any provision to the contrary contained in the Plan or the
Award Agreement applicable to such Award. Awards subject to Section 409A
include, without limitation:

 

(a) Any Nonstatutory Stock Option that permits the deferral of compensation
other than the deferral of recognition of income until the exercise of the
Award.

 

(b) Each Deferred Compensation Award.

 

(c) Any Restricted Stock Unit Award, Performance Award, Cash-Based Award or
Other Stock-Based Award that either (i) provides by its terms for settlement of
all or any portion of the Award on one or more dates following the Short-Term
Deferral Period (as defined below) or (ii) permits or requires the Participant
to elect one or more dates on which the Award will be settled.

 

Subject to any applicable U.S. Treasury Regulations promulgated pursuant to
Section 409A or other applicable guidance, the term “Short-Term Deferral Period”
means the period ending on the later of (i) the date that is two and one-half
months from the end of the Company’s fiscal year in which the applicable portion
of the Award is no longer subject to a substantial risk of forfeiture or (ii)
the date that is two and one-half months from the end of the Participant’s
taxable year in which the applicable portion of the Award is no longer subject
to a substantial risk of forfeiture. For this purpose, the term “substantial
risk of forfeiture” shall have the meaning set forth in any applicable U.S.
Treasury Regulations promulgated pursuant to Section 409A or other applicable
guidance.

 

19.2 Deferral and/or Distribution Elections. Except as otherwise permitted or
required by Section 409A or any applicable U.S. Treasury Regulations promulgated
pursuant

 

39



--------------------------------------------------------------------------------

to Section 409A or other applicable guidance, the following rules shall apply to
any deferral and/or distribution elections (each, an “Election”) that may be
permitted or required by the Committee pursuant to an Award subject to Section
409A:

 

(a) All Elections must be in writing and specify the amount of the distribution
in settlement of an Award being deferred, as well as the time and form of
distribution as permitted by this Plan.

 

(b) All Elections shall be made by the end of the Participant’s taxable year
prior to the year in which services commence for which an Award may be granted
to such Participant; provided, however, that if the Award qualifies as
“performance-based compensation” for purposes of Section 409A and is based on
services performed over a period of at least twelve (12) months, then the
Election may be made no later than six (6) months prior to the end of such
period.

 

(c) Elections shall continue in effect until a written election to revoke or
change such Election is received by the Company, except that a written election
to revoke or change such Election must be made prior to the last day for making
an Election determined in accordance with paragraph (b) above or as permitted by
Section 19.3.

 

19.3 Subsequent Elections. Any Award subject to Section 409A which permits a
subsequent Election to delay the distribution or change the form of distribution
in settlement of such Award shall comply with the following requirements:

 

(a) No subsequent Election may take effect until at least twelve (12) months
after the date on which the subsequent Election is made;

 

(b) Each subsequent Election related to a distribution in settlement of an Award
not described in Section 19.4(b), 19.4(c), or 19.4(f) must result in a delay of
the distribution for a period of not less than five (5) years from the date such
distribution would otherwise have been made; and

 

(c) No subsequent Election related to a distribution pursuant to Section 19.4(d)
shall be made less than twelve (12) months prior to the date of the first
scheduled payment under such distribution.

 

19.4 Distributions Pursuant to Deferral Elections. No distribution in settlement
of an Award subject to Section 409A may commence earlier than:

 

(a) Separation from service (as determined by the Secretary of the United States
Treasury);

 

(b) The date the Participant becomes Disabled (as defined below);

 

(c) Death;

 

(d) A specified time (or pursuant to a fixed schedule) that is either (i)
specified by the Committee upon the grant of an Award and set forth in the Award
Agreement evidencing such Award or (ii) specified by the Participant in an
Election complying with the requirements of Section 19.2 and/or 19.3, as
applicable;

 

40



--------------------------------------------------------------------------------

(e) To the extent provided by the Secretary of the U.S. Treasury, a change in
the ownership or effective control or the Company or in the ownership of a
substantial portion of the assets of the Company; or

 

(f) The occurrence of an Unforeseeable Emergency (as defined below).

 

Notwithstanding anything else herein to the contrary, to the extent that a
Participant is a “Specified Employee” (as defined in Section 409A(a)(2)(B)(i))
of the Company, no distribution pursuant to Section 19.4(a) in settlement of an
Award subject to Section 409A may be made before the date which is six (6)
months after such Participant’s date of separation from service, or, if earlier,
the date of the Participant’s death.

 

19.5 Unforeseeable Emergency. The Committee shall have the authority to provide
in the Award Agreement evidencing any Award subject to Section 409A for
distribution in settlement of all or a portion of such Award in the event that a
Participant establishes, to the satisfaction of the Committee, the occurrence of
an Unforeseeable Emergency. In such event, the amount(s) distributed with
respect to such Unforeseeable Emergency cannot exceed the amounts necessary to
satisfy such Unforeseeable Emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of such distribution(s), after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). All distributions with respect to an
Unforeseeable Emergency shall be made in a lump sum as soon as practicable
following the Committee’s determination that an Unforeseeable Emergency has
occurred.

 

The occurrence of an Unforeseeable Emergency shall be judged and determined by
the Committee. The Committee’s decision with respect to whether an Unforeseeable
Emergency has occurred and the manner in which, if at all, the distribution in
settlement of an Award shall be altered or modified, shall be final, conclusive,
and not subject to approval or appeal.

 

19.6 Disabled. The Committee shall have the authority to provide in any Award
subject to Section 409A for distribution in settlement of such Award in the
event that the Participant becomes Disabled. A Participant shall be considered
“Disabled” if either:

 

(a) the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or

 

(b) the Participant is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Participant’s employer.

 

41



--------------------------------------------------------------------------------

All distributions payable by reason of a Participant becoming Disabled shall be
paid in a lump sum or in periodic installments as established by the
Participant’s Election, commencing as soon as practicable following the date the
Participant becomes Disabled. If the Participant has made no Election with
respect to distributions upon becoming Disabled, all such distributions shall be
paid in a lump sum as soon as practicable following the date the Participant
becomes Disabled.

 

19.7 Death. If a Participant dies before complete distribution of amounts
payable upon settlement of an Award subject to Section 409A, such undistributed
amounts shall be distributed to his or her beneficiary under the distribution
method for death established by the Participant’s Election as soon as
administratively possible following receipt by the Committee of satisfactory
notice and confirmation of the Participant’s death. If the Participant has made
no Election with respect to distributions upon death, all such distributions
shall be paid in a lump sum as soon as practicable following the date of the
Participant’s death.

 

19.8 No Acceleration of Distributions. Notwithstanding anything to the contrary
herein, this Plan does not permit the acceleration of the time or schedule of
any distribution under this Plan, except as provided by Section 409A and/or the
Secretary of the U.S. Treasury.

 

20. MISCELLANEOUS PROVISIONS.

 

20.1 Repurchase Rights. Shares issued under the Plan may be subject to one or
more repurchase options, or other conditions and restrictions as determined by
the Committee in its discretion at the time the Award is granted. The Company
shall have the right to assign at any time any repurchase right it may have,
whether or not such right is then exercisable, to one or more persons as may be
selected by the Company. Upon request by the Company, each Participant shall
execute any agreement evidencing such transfer restrictions prior to the receipt
of shares of Stock hereunder and shall promptly present to the Company any and
all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.

 

20.2 Forfeiture Events.

 

(a) The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but shall not be limited to,
termination of Service for Cause or any act by a Participant, whether before or
after termination of Service, that would constitute Cause for termination of
Service.

 

(b) If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial

 

42



--------------------------------------------------------------------------------

reporting requirement under the securities laws, any Participant who knowingly
or through gross negligence engaged in the misconduct, or who knowingly or
through gross negligence failed to prevent the misconduct, and any Participant
who is one of the individuals subject to automatic forfeiture under Section 304
of the Sarbanes-Oxley Act of 2002, shall reimburse the Company the amount of any
payment in settlement of an Award earned or accrued during the twelve- (12-)
month period following the first public issuance or filing with the United
States Securities and Exchange Commission (whichever first occurred) of the
financial document embodying such financial reporting requirement.

 

20.3 Provision of Information. Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company’s common stockholders.

 

20.4 Rights as Employee, Consultant or Director. No person, even though eligible
pursuant to Section 5, shall have a right to be selected as a Participant, or,
having been so selected, to be selected again as a Participant. Nothing in the
Plan or any Award granted under the Plan shall confer on any Participant a right
to remain an Employee, Consultant or Director or interfere with or limit in any
way any right of a Participating Company to terminate the Participant’s Service
at any time. To the extent that an Employee of a Participating Company other
than the Company receives an Award under the Plan, that Award shall in no event
be understood or interpreted to mean that the Company is the Employee’s employer
or that the Employee has an employment relationship with the Company.

 

20.5 Rights as a Stockholder. A Participant shall have no rights as a
stockholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 4.4 or another provision of the Plan.

 

20.6 Delivery of Title to Shares. Subject to any governing rules or regulations,
the Company shall issue or cause to be issued the shares of Stock acquired
pursuant to an Award and shall deliver such shares to or for the benefit of the
Participant by means of one or more of the following: (a) by delivering to the
Participant evidence of book entry shares of Stock credited to the account of
the Participant, (b) by depositing such shares of Stock for the benefit of the
Participant with any broker with which the Participant has an account
relationship, or (c) by delivering such shares of Stock to the Participant in
certificate form.

 

20.7 Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise or settlement of any Award.

 

20.8 Retirement and Welfare Plans. Neither Awards made under this Plan nor
shares of Stock or cash paid pursuant to such Awards may be included as
“compensation” for purposes of computing the benefits payable to any Participant
under any Participating Company’s retirement plans (both qualified and
non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant’s benefit.

 

43



--------------------------------------------------------------------------------

20.9 Beneficiary Designation. Subject to local laws and procedures, each
Participant may file with the Company a written designation of a beneficiary who
is to receive any benefit under the Plan to which the Participant is entitled in
the event of such Participant’s death before he or she receives any or all of
such benefit. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Company during the
Participant’s lifetime. If a married Participant designates a beneficiary other
than the Participant’s spouse, the effectiveness of such designation may be
subject to the consent of the Participant’s spouse. If a Participant dies
without an effective designation of a beneficiary who is living at the time of
the Participant’s death, the Company will pay any remaining unpaid benefits to
the Participant’s legal representative.

 

20.10 Severability. If any one or more of the provisions (or any part thereof)
of this Plan shall be held invalid, illegal or unenforceable in any respect,
such provision shall be modified so as to make it valid, legal and enforceable,
and the validity, legality and enforceability of the remaining provisions (or
any part thereof) of the Plan shall not in any way be affected or impaired
thereby.

 

20.11 No Constraint on Corporate Action. Nothing in this Plan shall be construed
to: (a) limit, impair, or otherwise affect the Company’s or another
Participating Company’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or, (b) limit the right or power of the Company or another
Participating Company to take any action which such entity deems to be necessary
or appropriate.

 

20.12 Unfunded Obligation. Participants shall have the status of general
unsecured creditors of the Company. Any amounts payable to Participants pursuant
to the Plan shall be unfunded and unsecured obligations for all purposes,
including, without limitation, Title I of the Employee Retirement Income
Security Act of 1974. No Participating Company shall be required to segregate
any monies from its general funds, or to create any trusts, or establish any
special accounts with respect to such obligations. The Company shall retain at
all times beneficial ownership of any investments, including trust investments,
which the Company may make to fulfill its payment obligations hereunder. Any
investments or the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or fiduciary relationship between
the Committee or any Participating Company and a Participant, or otherwise
create any vested or beneficial interest in any Participant or the Participant’s
creditors in any assets of any Participating Company. The Participants shall
have no claim against any Participating Company for any changes in the value of
any assets which may be invested or reinvested by the Company with respect to
the Plan.

 

20.13 Choice of Law. Except to the extent governed by applicable federal law,
the validity, interpretation, construction and performance of the Plan and each
Award Agreement shall be governed by the laws of the State of California,
without regard to its conflict of law rules.

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the E*TRADE Financial Corporation 2005 Equity Incentive
Plan as duly adopted by the Board on                     , 2005.

 

 

 

--------------------------------------------------------------------------------

Secretary

 

 

45



--------------------------------------------------------------------------------

E*TRADE FINANCIAL CORPORATION

STOCK OPTION AGREEMENT

 

E*Trade Financial Corporation has granted to the Participant named in the Notice
of Grant of Stock Option (the “Grant Notice”) to which this Stock Option
Agreement (the “Option Agreement”) is attached an option (the “Option”) to
purchase certain shares of Stock upon the terms and conditions set forth in the
Grant Notice and this Option Agreement. The Option has been granted pursuant to
and shall in all respects be subject to the terms and conditions of the E*Trade
Financial Corporation 2005 Equity Incentive Plan (the “Plan”), as amended to the
Date of Grant, the provisions of which are incorporated herein by reference. By
signing the Grant Notice, the Participant: (a) acknowledges receipt of and
represents that the Participant has read and is familiar with the Grant Notice,
this Option Agreement, the Plan and a prospectus for the Plan in the form most
recently registered with the Securities and Exchange Commission (the “Plan
Prospectus”), (b) accepts the Option subject to all of the terms and conditions
of the Grant Notice, this Option Agreement and the Plan and (c) agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Grant Notice, this Option
Agreement or the Plan.

 

1. DEFINITIONS AND CONSTRUCTION.

 

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

 

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

2. TAX CONSEQUENCES.

 

2.1 Tax Status of Option. This Option is intended to have the tax status
designated in the Grant Notice.

 

(a) Incentive Stock Option. If the Grant Notice so designates, this Option is
intended to be an Incentive Stock Option within the meaning of Section 422(b) of
the Code, but the Company does not represent or warrant that this Option
qualifies as such. The Participant should consult with the Participant’s own tax
advisor regarding the tax effects of this Option and the requirements necessary
to obtain favorable income tax treatment under Section 422 of the Code,
including, but not limited to, holding period requirements. (NOTE TO
PARTICIPANT: If the Option is exercised more than three (3) months after the
date on which you cease to be an Employee (other than by reason of your death or
permanent and total disability as defined in Section 22(e)(3) of the Code), the
Option will be treated as a Nonstatutory Stock Option and not as an Incentive
Stock Option to the extent required by Section 422 of the Code.)



--------------------------------------------------------------------------------

(b) Nonstatutory Stock Option. If the Grant Notice so designates, this Option is
intended to be a Nonstatutory Stock Option and shall not be treated as an
Incentive Stock Option within the meaning of Section 422(b) of the Code.

 

2.2 ISO Fair Market Value Limitation. If the Grant Notice designates this Option
as an Incentive Stock Option, then to the extent that the Option (together with
all Incentive Stock Options granted to the Participant under all stock option
plans of the Participating Company Group, including the Plan) becomes
exercisable for the first time during any calendar year for shares having a Fair
Market Value greater than One Hundred Thousand Dollars ($100,000), the portion
of such options which exceeds such amount will be treated as Nonstatutory Stock
Options. For purposes of this Section 2.2, options designated as Incentive Stock
Options are taken into account in the order in which they were granted, and the
Fair Market Value of stock is determined as of the time the option with respect
to such stock is granted. If the Code is amended to provide for a different
limitation from that set forth in this Section 2.2, such different limitation
shall be deemed incorporated herein effective as of the date required or
permitted by such amendment to the Code. If the Option is treated as an
Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section 2.2, the Participant may
designate which portion of such Option the Participant is exercising. In the
absence of such designation, the Participant shall be deemed to have exercised
the Incentive Stock Option portion of the Option first. Separate certificates
representing each such portion shall be issued upon the exercise of the Option.
(NOTE TO PARTICIPANT: If the aggregate Exercise Price of the Option (that is,
the Exercise Price multiplied by the Number of Option Shares) plus the aggregate
exercise price of any other Incentive Stock Options you hold (whether granted
pursuant to the Plan or any other stock option plan of the Participating Company
Group) is greater than $100,000, you should contact the Chief Financial Officer
of the Company to ascertain whether the entire Option qualifies as an Incentive
Stock Option.)

 

3. ADMINISTRATION.

 

All questions of interpretation concerning this Option Agreement shall be
determined by the Committee. All determinations by the Committee shall be final
and binding upon all persons having an interest in the Option. Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.

 

4. EXERCISE OF THE OPTION.

 

4.1 Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable on and after the Initial Vesting Date and prior to the termination
of the Option (as provided in Section 6) in an amount not to exceed the number
of Vested Shares less the number of shares previously acquired upon exercise of
the Option. In no event shall the Option be exercisable for more shares than the
Number of Option Shares, as adjusted pursuant to Section 9.

 

2



--------------------------------------------------------------------------------

4.2 Method of Exercise. Exercise of the Option shall be by means of electronic
or written notice (the “Exercise Notice”) in a form authorized by the Company.
An electronic Exercise Notice must be digitally signed or authenticated by the
Participant in such manner as required by the notice and transmitted to the
Company or an authorized representative of the Company (including a third-party
administrator designated by the Company). In the event that the Participant is
not authorized or is unable to provide an electronic Exercise Notice, the Option
shall be exercised by a written Exercise Notice addressed to the Company, which
shall be signed by the Participant and delivered in person, by certified or
registered mail, return receipt requested, by confirmed facsimile transmission,
or by such other means as the Company may permit, to the Company, or an
authorized representative of the Company (including a third-party administrator
designated by the Company). Each Exercise Notice, whether electronic or written,
must state the Participant’s election to exercise the Option, the number of
whole shares of Stock for which the Option is being exercised and such other
representations and agreements as to the Participant’s investment intent with
respect to such shares as may be required pursuant to the provisions of this
Option Agreement. Further, each Exercise Notice must be received by the Company
prior to the termination of the Option as set forth in Section 6 and must be
accompanied by full payment of the aggregate Exercise Price for the number of
shares of Stock being purchased. The Option shall be deemed to be exercised upon
receipt by the Company of such electronic or written Exercise Notice and the
aggregate Exercise Price.

 

4.3 Payment of Exercise Price.

 

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash or by check or
cash equivalent, (ii) if permitted by the Company, by tender to the Company, or
attestation to the ownership, of whole shares of Stock owned by the Participant
having a Fair Market Value not less than the aggregate Exercise Price, (iii) by
means of a Cashless Exercise, as defined in Section 4.3(b), or (iv) by any
combination of the foregoing.

 

(b) Limitations on Forms of Consideration.

 

(i) Tender of Stock. Notwithstanding the foregoing, the Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock. If required by the Company, the Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock unless such shares either have been owned by the Participant for more
than six (6) months or such other period, if any, required by the Company (and
not used for another option exercise by attestation during such period) or were
not acquired, directly or indirectly, from the Company.

 

(ii) Cashless Exercise. A “Cashless Exercise” means the delivery of a properly
executed notice together with irrevocable instructions to a broker in a form
acceptable to the Company providing for the assignment to the Company of the
proceeds of a sale or loan with respect to some or all of the shares of Stock
acquired upon the exercise of the

 

3



--------------------------------------------------------------------------------

Option pursuant to a program or procedure approved by the Company (including,
without limitation, through an exercise complying with the provisions of
Regulation T as promulgated from time to time by the Board of Governors of the
Federal Reserve System). The Company reserves, at any and all times, the right,
in the Company’s sole and absolute discretion, to establish, decline to approve
or terminate any such program or procedure, including with respect to the
Participant notwithstanding that such program or procedures may be available to
others.

 

4.4 Tax Withholding. At the time the Option is exercised, in whole or in part,
or at any time thereafter as requested by the Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Participating Company Group, if any, which arise in
connection with the Option. The Company shall have no obligation to deliver
shares of Stock until the tax withholding obligations of the Participating
Company Group have been satisfied by the Participant.

 

4.5 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the exercise of the Option. Except as provided by
the preceding sentence, a certificate for the shares as to which the Option is
exercised shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.

 

4.6 Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, the Option may not be exercised
unless (i) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (ii) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. THE PARTICIPANT IS CAUTIONED THAT THE OPTION MAY NOT BE
EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE
PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE
OPTION IS VESTED. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares subject to
the Option shall relieve the Company of any liability in respect of the failure
to issue or sell such shares as to which such requisite authority shall not have
been obtained. As a condition to the exercise of the Option, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

 

4



--------------------------------------------------------------------------------

4.7 Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.

 

5. NONTRANSFERABILITY OF THE OPTION.

 

During the lifetime of the Participant, the Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative. The
Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. Following the death of the Participant,
the Option, to the extent provided in Section 7, may be exercised by the
Participant’s legal representative or by any person empowered to do so under the
deceased Participant’s will or under the then applicable laws of descent and
distribution.

 

6. TERMINATION OF THE OPTION.

 

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.

 

7. EFFECT OF TERMINATION OF SERVICE.

 

7.1 Option Exercisability. The Option shall terminate immediately upon the
Participant’s termination of Service to the extent that it is then unvested and
shall be exercisable after the Participant’s termination of Service to the
extent it is then vested only during the applicable time period as determined
below and thereafter shall terminate.

 

(a) Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable for Vested Shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of twelve (12)
months after the date on which the Participant’s Service terminated, but in any
event no later than the Option Expiration Date.

 

(b) Death. If the Participant’s Service terminates because of the death of the
Participant, any unexercisable or unvested portion of the Option shall be
immediately exercisable and vested in full on the date on which the
Participant’s Service terminated and may be exercised by the Participant’s legal
representative or other person who acquired the right to exercise the Option by
reason of the Participant’s death at any time prior to the expiration of twelve
(12) months after the date on which the Participant’s Service terminated, but in
any event no later than the Option Expiration Date. The Participant’s Service
shall be deemed to have terminated on account of death if the Participant dies
within three (3) months after the Participant’s termination of Service.

 

5



--------------------------------------------------------------------------------

(c) Termination for Cause. Notwithstanding any other provision of the Option
Agreement to the contrary, if the Participant’s Service is terminated for Cause
or if, following the Participant’s termination of Service and during any period
in which the Option otherwise would remain exercisable, the Participant engages
in any act that would constitute Cause for termination of Service, the Option
shall terminate in its entirety and cease to be exercisable immediately upon
such termination of Service or act.

 

(d) Involuntary Termination After Change in Control. If the Participant’s
Service ceases as a result of an Involuntary Termination After Change in Control
(as defined below), the Option (or any equivalent benefit provided under Section
8, below) shall become immediately vested and exercisable in full on the date on
which the Participant’s Service terminated and may be exercised by the
Participant within the time periods set forth in Section 7.1(e) below. Unless
otherwise defined in a contract of employment or service between the Participant
and a Participating Company, for purposes of this Option Agreement “Involuntary
Termination After Change in Control” shall mean termination by the Participating
Company Group of Participant’s Service with the Participating Company Group for
any reason other than for Cause within eighteen (18) months after a Change in
Control.

 

(e) Other Termination of Service. If the Participant’s Service terminates for
any reason, except Disability, death or Cause, the Option, to the extent
unexercised and exercisable for Vested Shares by the Participant on the date on
which the Participant’s Service terminated, may be exercised by the Participant
at any time prior to the expiration of twelve (12) months after the date on
which the Participant’s Service terminated. In no event may the Option be
exercised later than the Option Expiration Date.

 

7.2 Extension if Exercise Prevented by Law. Notwithstanding the foregoing other
than termination of the Participant’s Service for Cause, if the exercise of the
Option within the applicable time periods set forth in Section 7.1 is prevented
by the provisions of Section 4.6, the Option shall remain exercisable until
three (3) months after the date the Participant is notified by the Company that
the Option is exercisable, but in any event no later than the Option Expiration
Date.

 

7.3 Extension if Participant Subject to Section 16(b). Notwithstanding the
foregoing other than termination of the Participant’s Service for Cause, if a
sale within the applicable time periods set forth in Section 7.1 of shares
acquired upon the exercise of the Option would subject the Participant to suit
under Section 16(b) of the Exchange Act, the Option shall remain exercisable
until the earliest to occur of (i) the tenth (10th) day following the date on
which a sale of such shares by the Participant would no longer be subject to
such suit, (ii) the one hundred and ninetieth (190th) day after the
Participant’s termination of Service, or (iii) the Option Expiration Date.

 

6



--------------------------------------------------------------------------------

8. EFFECT OF CHANGE IN CONTROL.

 

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of the Participant, (a) assume or continue in full force and
effect the Company’s rights and obligations under the Option, (b) substitute for
the Option a substantially equivalent option for the Acquiror’s stock or (c)
provide for cancellation of the Option in exchange for a payment with respect to
each share of Stock subject to such canceled Option in cash, stock of the
Acquiror or other property which, in any such case, shall be in an amount having
a Fair Market Value equal to the excess of the Fair Market Value of the
consideration to be paid per share of Stock in the Change in Control over the
exercise price per share under such Option (a “Cash-Out”), with payment with
respect to the unvested portion of the canceled Option being made in accordance
with the vesting schedule set forth in the Grant Notice. In the event the
Acquiror elects not to assume or continue the Company’s rights and obligations
under the Option, substitute for the Option in connection with the Change in
Control or implement a Cash-Out, any unexercised portion of the Option shall
become immediately exercisable and vested in full as of the date of the Change
in Control, provided that the Participant’s Service has not terminated prior to
such date. Any exercise of the Option that was permissible solely by reason of
this Section shall be conditioned upon the consummation of the Change in
Control. The Option shall terminate and cease to be outstanding effective as of
the date of the Change in Control to the extent that the Option is neither
assumed or continued by the Acquiror in connection with the Change in Control
nor exercised as of the date of the Change in Control.

 

9. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

 

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number, Exercise Price and kind of shares subject to the
Option, in order to prevent dilution or enlargement of the Participant’s rights
under the Option. For purposes of the foregoing, conversion of any convertible
securities of the Company shall not be treated as “effected without receipt of
consideration by the Company.” Any fractional share resulting from an adjustment
pursuant to this Section shall be rounded down to the nearest whole number, and
in no event may the Exercise Price be decreased to an amount less than the par
value, if any, of the stock subject to the Option. The Committee in its sole
discretion, may also make such adjustments in the terms of the Option to
reflect, or related to, such changes in the capital structure of the Company or
distributions as it deems appropriate. The adjustments determined by the
Committee pursuant to this Section shall be final, binding and conclusive.

 

7



--------------------------------------------------------------------------------

10. RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.

 

The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9. If the Participant is an Employee, the Participant understands and
acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term. Nothing in
this Option Agreement shall confer upon the Participant any right to continue in
the Service of a Participating Company or interfere in any way with any right of
the Participating Company Group to terminate the Participant’s Service as a
Director, an Employee or Consultant, as the case may be, at any time.

 

11. NOTICE OF SALES UPON DISQUALIFYING DISPOSITION.

 

The Participant shall dispose of the shares acquired pursuant to the Option only
in accordance with the provisions of this Option Agreement. In addition, if the
Grant Notice designates this Option as an Incentive Stock Option, the
Participant shall (a) promptly notify the Chief Financial Officer of the Company
if the Participant disposes of any of the shares acquired pursuant to the Option
within one (1) year after the date the Participant exercises all or part of the
Option or within two (2) years after the Date of Grant and (b) provide the
Company with a description of the circumstances of such disposition. Until such
time as the Participant disposes of such shares in a manner consistent with the
provisions of this Option Agreement, unless otherwise expressly authorized by
the Company, the Participant shall hold all shares acquired pursuant to the
Option in the Participant’s name (and not in the name of any nominee) for the
one-year period immediately after the exercise of the Option and the two-year
period immediately after Date of Grant. At any time during the one-year or
two-year periods set forth above, the Company may place a legend on any
certificate representing shares acquired pursuant to the Option requesting the
transfer agent for the Company’s stock to notify the Company of any such
transfers. The obligation of the Participant to notify the Company of any such
transfer shall continue notwithstanding that a legend has been placed on the
certificate pursuant to the preceding sentence.

 

8



--------------------------------------------------------------------------------

12. LEGENDS.

 

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock subject to the provisions of this Option Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to the
Option in the possession of the Participant in order to carry out the provisions
of this Section. Unless otherwise specified by the Company, legends placed on
such certificates may include, but shall not be limited to, the following:

 

12.1 “THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO
THE REGISTERED HOLDER UPON EXERCISE OF AN INCENTIVE STOCK OPTION AS DEFINED IN
SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“ISO”). IN ORDER
TO OBTAIN THE PREFERENTIAL TAX TREATMENT AFFORDED TO ISOs, THE SHARES SHOULD NOT
BE TRANSFERRED PRIOR TO [INSERT DISQUALIFYING DISPOSITION DATE HERE]. SHOULD THE
REGISTERED HOLDER ELECT TO TRANSFER ANY OF THE SHARES PRIOR TO THIS DATE AND
FOREGO ISO TAX TREATMENT, THE TRANSFER AGENT FOR THE SHARES SHALL NOTIFY THE
CORPORATION IMMEDIATELY. THE REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED
UNDER THE INCENTIVE STOCK OPTION IN THE REGISTERED HOLDER’S NAME (AND NOT IN THE
NAME OF ANY NOMINEE) PRIOR TO THIS DATE OR UNTIL TRANSFERRED AS DESCRIBED
ABOVE.”

 

13. MISCELLANEOUS PROVISIONS.

 

13.1 Termination or Amendment. The Committee may terminate or amend the Plan or
the Option at any time; provided, however, that except as provided in Section 8
in connection with a Change in Control, no such termination or amendment may
adversely affect the Option or any unexercised portion hereof without the
consent of the Participant unless such termination or amendment is necessary to
comply with any applicable law or government regulation. No amendment or
addition to this Option Agreement shall be effective unless in writing.

 

13.2 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Option Agreement.

 

13.3 Binding Effect. Subject to the restrictions on transfer set forth herein,
this Option Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.

 

13.4 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Option Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address shown below that party’s
signature to the Grant Notice or at such other address as such party may
designate in writing from time to time to the other party.

 

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Option
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, the Participant may deliver electronically the
Grant Notice and Exercise Notice called for by Section 4.2 to the

 

9



--------------------------------------------------------------------------------

Company or to such third party involved in administering the Plan as the Company
may designate from time to time. Such means of electronic delivery may include
but do not necessarily include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other means of electronic delivery
specified by the Company.

 

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 13.4(a) of this Option Agreement and consents to
the electronic delivery of the Plan documents and the delivery of the Grant
Notice and Exercise Notice, as described in Section 13.4(a). The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing. The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails. Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails. The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 13.4(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail. Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 13.4(a).

 

13.5 Integrated Agreement. The Grant Notice, this Option Agreement and the Plan,
together with any employment, service or other agreement between the Participant
and a Participating Company referring to the Option, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein and supersede any
prior agreements, understandings, restrictions, representations, or warranties
among the Participant and the Participating Company Group with respect to such
subject matter. To the extent contemplated herein, the provisions of the Grant
Notice, the Option Agreement and the Plan shall survive any exercise of the
Option and shall remain in full force and effect.

 

13.6 Applicable Law. This Option Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.

 

13.7 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

10



--------------------------------------------------------------------------------

TM Incentive Stock Option         Participant:   
_______________________________ TM Nonstatutory Stock Option         Date:   
_______________________________

 

STOCK OPTION EXERCISE NOTICE

 

E*Trade Financial Corporation

Attention: Human Resources

Operations and Systems

10951 White Rock Road

Rancho Cordova, CA 95670

 

Ladies and Gentlemen:

 

1. Option. I was granted an option (the “Option”) to purchase shares of the
common stock (the “Shares”) of E*Trade Financial Corporation (the “Company”)
pursuant to the Company’s 2005 Equity Incentive Plan (the “Plan”), my Notice of
Grant of Stock Option (the “Grant Notice”) and my Stock Option Agreement (the
“Option Agreement”) as follows:

 

Date of Grant:

          ____________

Number of Option Shares:

          ____________

Exercise Price per Share:

   $      ____________

 

2. Exercise of Option. I hereby elect to exercise the Option to purchase the
following number of Shares, all of which are Vested Shares in accordance with
the Grant Notice and the Option Agreement:

 

Total Shares Purchased:         ____________ Total Exercise Price (Total Shares
X Price per Share)    $      ____________

 

3. Payments. I enclose payment in full of the total exercise price for the
Shares in the following form(s), as authorized by my Option Agreement:

 

TM Cash:    $     ____________ _______      TM Check:    $    ____________ TM
Tender of Company Stock:    Contact Plan Administrator



--------------------------------------------------------------------------------

4. Tax Withholding. I authorize payroll withholding and otherwise will make
adequate provision for the federal, state, local and foreign tax withholding
obligations of the Company, if any, in connection with the Option. If I am
exercising a Nonstatutory Stock Option, I enclose payment in full of my
withholding taxes, if any, as follows:

 

(Contact Plan Administrator for amount of tax due.)

 

TM Cash:

   $                    

_______

    

TM Check:

   $                    

TM Tender of Company Stock:

   Contact Plan Administrator

TM Cashless Exercise (same-day sale):

   Contact Plan Administrator

 

5. PARTICIPANT INFORMATION.

 

My address is:        ________________________________________________________________________

                               
 ________________________________________________________________________

My Social Security Number is:

 

______________________________________________________________

 

6. Notice of Disqualifying Disposition. If the Option is an Incentive Stock
Option, I agree that I will promptly notify the Chief Financial Officer of the
Company if I transfer any of the Shares within one (1) year from the date I
exercise all or part of the Option or within two (2) years of the Date of Grant.

 

7. Binding Effect. I agree that the Shares are being acquired in accordance with
and subject to the terms, provisions and conditions of the Grant Notice, the
Option Agreement and the Plan, to all of which I hereby expressly assent. This
Agreement shall inure to the benefit of and be binding upon my heirs, executors,
administrators, successors and assigns.

 

Very truly yours,

 

--------------------------------------------------------------------------------

(Signature)

 

Receipt of the above is hereby acknowledged.

 

E*TRADE FINANCIAL CORPORATION By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Dated:  

 

--------------------------------------------------------------------------------

 

2



--------------------------------------------------------------------------------

E*TRADE FINANCIAL CORPORATION

STOCK OPTION AGREEMENT

 

E*Trade Financial Corporation has granted to the Participant named in the Notice
of Grant of Stock Option (the “Grant Notice”) to which this Stock Option
Agreement (the “Option Agreement”) is attached an option (the “Option”) to
purchase certain shares of Stock upon the terms and conditions set forth in the
Grant Notice and this Option Agreement. The Option has been granted pursuant to
and shall in all respects be subject to the terms and conditions of the E*Trade
Financial Corporation 2005 Equity Incentive Plan (the “Plan”), as amended to the
Date of Grant, the provisions of which are incorporated herein by reference. By
signing the Grant Notice, the Participant: (a) acknowledges receipt of and
represents that the Participant has read and is familiar with the Grant Notice,
this Option Agreement, the Plan and a prospectus for the Plan in the form most
recently registered with the Securities and Exchange Commission (the “Plan
Prospectus”), (b) accepts the Option subject to all of the terms and conditions
of the Grant Notice, this Option Agreement and the Plan and (c) agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Grant Notice, this Option
Agreement or the Plan.

 

1. DEFINITIONS AND CONSTRUCTION.

 

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

 

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

2. TAX CONSEQUENCES.

 

2.1 Tax Status of Option. This Option is intended to have the tax status
designated in the Grant Notice.

 

(a) Incentive Stock Option. If the Grant Notice so designates, this Option is
intended to be an Incentive Stock Option within the meaning of Section 422(b) of
the Code, but the Company does not represent or warrant that this Option
qualifies as such. The Participant should consult with the Participant’s own tax
advisor regarding the tax effects of this Option and the requirements necessary
to obtain favorable income tax treatment under Section 422 of the Code,
including, but not limited to, holding period requirements. (NOTE TO
PARTICIPANT: If the Option is exercised more than three (3) months after the
date on which you cease to be an Employee (other than by reason of your death or
permanent and total disability as defined in Section 22(e)(3) of the Code), the
Option will be treated as a Nonstatutory Stock Option and not as an Incentive
Stock Option to the extent required by Section 422 of the Code.)



--------------------------------------------------------------------------------

(b) Nonstatutory Stock Option. If the Grant Notice so designates, this Option is
intended to be a Nonstatutory Stock Option and shall not be treated as an
Incentive Stock Option within the meaning of Section 422(b) of the Code.

 

2.2 ISO Fair Market Value Limitation. If the Grant Notice designates this Option
as an Incentive Stock Option, then to the extent that the Option (together with
all Incentive Stock Options granted to the Participant under all stock option
plans of the Participating Company Group, including the Plan) becomes
exercisable for the first time during any calendar year for shares having a Fair
Market Value greater than One Hundred Thousand Dollars ($100,000), the portion
of such options which exceeds such amount will be treated as Nonstatutory Stock
Options. For purposes of this Section 2.2, options designated as Incentive Stock
Options are taken into account in the order in which they were granted, and the
Fair Market Value of stock is determined as of the time the option with respect
to such stock is granted. If the Code is amended to provide for a different
limitation from that set forth in this Section 2.2, such different limitation
shall be deemed incorporated herein effective as of the date required or
permitted by such amendment to the Code. If the Option is treated as an
Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section 2.2, the Participant may
designate which portion of such Option the Participant is exercising. In the
absence of such designation, the Participant shall be deemed to have exercised
the Incentive Stock Option portion of the Option first. Separate certificates
representing each such portion shall be issued upon the exercise of the Option.
(NOTE TO PARTICIPANT: If the aggregate Exercise Price of the Option (that is,
the Exercise Price multiplied by the Number of Option Shares) plus the aggregate
exercise price of any other Incentive Stock Options you hold (whether granted
pursuant to the Plan or any other stock option plan of the Participating Company
Group) is greater than $100,000, you should contact the Chief Financial Officer
of the Company to ascertain whether the entire Option qualifies as an Incentive
Stock Option.)

 

3. ADMINISTRATION.

 

All questions of interpretation concerning this Option Agreement shall be
determined by the Committee. All determinations by the Committee shall be final
and binding upon all persons having an interest in the Option. Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.

 

4. EXERCISE OF THE OPTION.

 

4.1 Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable on and after the Initial Vesting Date and prior to the termination
of the Option (as provided in Section 6) in an amount not to exceed the number
of Vested Shares less the number of shares previously acquired upon exercise of
the Option. In no event shall the Option be exercisable for more shares than the
Number of Option Shares, as adjusted pursuant to Section 9.

 

2



--------------------------------------------------------------------------------

4.2 Method of Exercise. Exercise of the Option shall be by means of electronic
or written notice (the “Exercise Notice”) in a form authorized by the Company.
An electronic Exercise Notice must be digitally signed or authenticated by the
Participant in such manner as required by the notice and transmitted to the
Company or an authorized representative of the Company (including a third-party
administrator designated by the Company). In the event that the Participant is
not authorized or is unable to provide an electronic Exercise Notice, the Option
shall be exercised by a written Exercise Notice addressed to the Company, which
shall be signed by the Participant and delivered in person, by certified or
registered mail, return receipt requested, by confirmed facsimile transmission,
or by such other means as the Company may permit, to the Company, or an
authorized representative of the Company (including a third-party administrator
designated by the Company). Each Exercise Notice, whether electronic or written,
must state the Participant’s election to exercise the Option, the number of
whole shares of Stock for which the Option is being exercised and such other
representations and agreements as to the Participant’s investment intent with
respect to such shares as may be required pursuant to the provisions of this
Option Agreement. Further, each Exercise Notice must be received by the Company
prior to the termination of the Option as set forth in Section 6 and must be
accompanied by full payment of the aggregate Exercise Price for the number of
shares of Stock being purchased. The Option shall be deemed to be exercised upon
receipt by the Company of such electronic or written Exercise Notice and the
aggregate Exercise Price.

 

4.3 Payment of Exercise Price.

 

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash or by check or
cash equivalent, (ii) if permitted by the Company, by tender to the Company, or
attestation to the ownership, of whole shares of Stock owned by the Participant
having a Fair Market Value not less than the aggregate Exercise Price, (iii) by
means of a Cashless Exercise, as defined in Section 4.3(b), or (iv) by any
combination of the foregoing.

 

(b) Limitations on Forms of Consideration.

 

(i) Tender of Stock. Notwithstanding the foregoing, the Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock. If required by the Company, the Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock unless such shares either have been owned by the Participant for more
than six (6) months or such other period, if any, required by the Company (and
not used for another option exercise by attestation during such period) or were
not acquired, directly or indirectly, from the Company.

 

(ii) Cashless Exercise. A “Cashless Exercise” means the delivery of a properly
executed notice together with irrevocable instructions to a broker in a form
acceptable to the Company providing for the assignment to the Company of the
proceeds of a sale or loan with respect to some or all of the shares of Stock
acquired upon the exercise of the

 

3



--------------------------------------------------------------------------------

Option pursuant to a program or procedure approved by the Company (including,
without limitation, through an exercise complying with the provisions of
Regulation T as promulgated from time to time by the Board of Governors of the
Federal Reserve System). The Company reserves, at any and all times, the right,
in the Company’s sole and absolute discretion, to establish, decline to approve
or terminate any such program or procedure, including with respect to the
Participant notwithstanding that such program or procedures may be available to
others.

 

4.4 Tax Withholding. At the time the Option is exercised, in whole or in part,
or at any time thereafter as requested by the Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Participating Company Group, if any, which arise in
connection with the Option. The Company shall have no obligation to deliver
shares of Stock until the tax withholding obligations of the Participating
Company Group have been satisfied by the Participant.

 

4.5 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the exercise of the Option. Except as provided by
the preceding sentence, a certificate for the shares as to which the Option is
exercised shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.

 

4.6 Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, the Option may not be exercised
unless (i) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (ii) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. THE PARTICIPANT IS CAUTIONED THAT THE OPTION MAY NOT BE
EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE
PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE
OPTION IS VESTED. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares subject to
the Option shall relieve the Company of any liability in respect of the failure
to issue or sell such shares as to which such requisite authority shall not have
been obtained. As a condition to the exercise of the Option, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

 

4



--------------------------------------------------------------------------------

4.7 Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.

 

5. NONTRANSFERABILITY OF THE OPTION.

 

During the lifetime of the Participant, the Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative. The
Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. Following the death of the Participant,
the Option, to the extent provided in Section 7, may be exercised by the
Participant’s legal representative or by any person empowered to do so under the
deceased Participant’s will or under the then applicable laws of descent and
distribution.

 

6. TERMINATION OF THE OPTION.

 

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.

 

7. EFFECT OF TERMINATION OF SERVICE.

 

7.1 Option Exercisability. The Option shall terminate immediately upon the
Participant’s termination of Service to the extent that it is then unvested and
shall be exercisable after the Participant’s termination of Service to the
extent it is then vested only during the applicable time period as determined
below and thereafter shall terminate.

 

(a) Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable for Vested Shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of twelve (12)
months after the date on which the Participant’s Service terminated, but in any
event no later than the Option Expiration Date.

 

(b) Death. If the Participant’s Service terminates because of the death of the
Participant, any unexercisable or unvested portion of the Option shall be
immediately exercisable and vested in full on the date on which the
Participant’s Service terminated and may be exercised by the Participant’s legal
representative or other person who acquired the right to exercise the Option by
reason of the Participant’s death at any time prior to the expiration of twelve
(12) months after the date on which the Participant’s Service terminated, but in
any event no later than the Option Expiration Date. The Participant’s Service
shall be deemed to have terminated on account of death if the Participant dies
within three (3) months after the Participant’s termination of Service.

 

5



--------------------------------------------------------------------------------

(c) Termination for Cause. Notwithstanding any other provision of the Option
Agreement to the contrary, if the Participant’s Service is terminated for Cause
or if, following the Participant’s termination of Service and during any period
in which the Option otherwise would remain exercisable, the Participant engages
in any act that would constitute Cause for termination of Service, the Option
shall terminate in its entirety and cease to be exercisable immediately upon
such termination of Service or act.

 

(d) Involuntary Termination After Change in Control. If the Participant’s
Service ceases as a result of an Involuntary Termination After Change in Control
(as defined below), the Option (or any equivalent benefit provided under Section
8, below) shall become immediately vested and exercisable in full on the date on
which the Participant’s Service terminated and may be exercised by the
Participant within the time periods set forth in Section 7.1(e) below. Unless
otherwise defined in a contract of employment or service between the Participant
and a Participating Company, for purposes of this Option Agreement “Involuntary
Termination After Change in Control” shall mean either of the following events
occurring within eighteen (18) months after a Change in Control: (i) termination
by the Participating Company Group of Participant’s Service with the
Participating Company Group for any reason other than for Cause or (ii)
Participant’s voluntary resignation following (A) a reduction in Participant’s
level of compensation (including base salary, fringe benefits and target bonus
under any corporate performance based bonus or incentive programs) by more than
fifteen percent (15%) or (B) a relocation of Participant’s place of employment
by more than fifty (50) miles, provided and only if such reduction or relocation
is effected without the Participant’s express written consent. In the event such
term, or the substantive equivalent, is defined in a contract of employment or
service, such definition will take precedence over this definition.

 

(e) Other Termination of Service. If the Participant’s Service terminates for
any reason, except Disability, death or Cause, the Option, to the extent
unexercised and exercisable for Vested Shares by the Participant on the date on
which the Participant’s Service terminated, may be exercised by the Participant
at any time prior to the expiration of twelve (12) months after the date on
which the Participant’s Service terminated. In no event may the Option be
exercised later than the Option Expiration Date.

 

7.2 Extension if Exercise Prevented by Law. Notwithstanding the foregoing other
than termination of the Participant’s Service for Cause, if the exercise of the
Option within the applicable time periods set forth in Section 7.1 is prevented
by the provisions of Section 4.6, the Option shall remain exercisable until
three (3) months after the date the Participant is notified by the Company that
the Option is exercisable, but in any event no later than the Option Expiration
Date.

 

6



--------------------------------------------------------------------------------

7.3 Extension if Participant Subject to Section 16(b). Notwithstanding the
foregoing other than termination of the Participant’s Service for Cause, if a
sale within the applicable time periods set forth in Section 7.1 of shares
acquired upon the exercise of the Option would subject the Participant to suit
under Section 16(b) of the Exchange Act, the Option shall remain exercisable
until the earliest to occur of (i) the tenth (10th) day following the date on
which a sale of such shares by the Participant would no longer be subject to
such suit, (ii) the one hundred and ninetieth (190th) day after the
Participant’s termination of Service, or (iii) the Option Expiration Date.

 

8. EFFECT OF CHANGE IN CONTROL.

 

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of the Participant, (a) assume or continue in full force and
effect the Company’s rights and obligations under the Option, (b) substitute for
the Option a substantially equivalent option for the Acquiror’s stock or (c)
provide for cancellation of the Option in exchange for a payment with respect to
each share of Stock subject to such canceled Option in cash, stock of the
Acquiror or other property which, in any such case, shall be in an amount having
a Fair Market Value equal to the excess of the Fair Market Value of the
consideration to be paid per share of Stock in the Change in Control over the
exercise price per share under such Option (a “Cash-Out”), with payment with
respect to the unvested portion of the canceled Option being made in accordance
with the vesting schedule set forth in the Grant Notice. In the event the
Acquiror elects not to assume or continue the Company’s rights and obligations
under the Option, substitute for the Option in connection with the Change in
Control or implement a Cash-Out, any unexercised portion of the Option shall
become immediately exercisable and vested in full as of the date of the Change
in Control, provided that the Participant’s Service has not terminated prior to
such date. Any exercise of the Option that was permissible solely by reason of
this Section shall be conditioned upon the consummation of the Change in
Control. The Option shall terminate and cease to be outstanding effective as of
the date of the Change in Control to the extent that the Option is neither
assumed or continued by the Acquiror in connection with the Change in Control
nor exercised as of the date of the Change in Control.

 

9. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

 

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number, Exercise Price and kind of shares subject to the
Option, in order to prevent dilution or enlargement of the Participant’s rights
under the Option. For purposes of the foregoing, conversion of any convertible
securities of the Company shall not be treated as “effected without receipt of
consideration by the Company.” Any fractional share resulting from an adjustment
pursuant to this Section shall be

 

7



--------------------------------------------------------------------------------

rounded down to the nearest whole number, and in no event may the Exercise Price
be decreased to an amount less than the par value, if any, of the stock subject
to the Option. The Committee in its sole discretion, may also make such
adjustments in the terms of the Option to reflect, or related to, such changes
in the capital structure of the Company or distributions as it deems
appropriate. The adjustments determined by the Committee pursuant to this
Section shall be final, binding and conclusive.

 

10. RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.

 

The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9. If the Participant is an Employee, the Participant understands and
acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term. Nothing in
this Option Agreement shall confer upon the Participant any right to continue in
the Service of a Participating Company or interfere in any way with any right of
the Participating Company Group to terminate the Participant’s Service as a
Director, an Employee or Consultant, as the case may be, at any time.

 

11. NOTICE OF SALES UPON DISQUALIFYING DISPOSITION.

 

The Participant shall dispose of the shares acquired pursuant to the Option only
in accordance with the provisions of this Option Agreement. In addition, if the
Grant Notice designates this Option as an Incentive Stock Option, the
Participant shall (a) promptly notify the Chief Financial Officer of the Company
if the Participant disposes of any of the shares acquired pursuant to the Option
within one (1) year after the date the Participant exercises all or part of the
Option or within two (2) years after the Date of Grant and (b) provide the
Company with a description of the circumstances of such disposition. Until such
time as the Participant disposes of such shares in a manner consistent with the
provisions of this Option Agreement, unless otherwise expressly authorized by
the Company, the Participant shall hold all shares acquired pursuant to the
Option in the Participant’s name (and not in the name of any nominee) for the
one-year period immediately after the exercise of the Option and the two-year
period immediately after Date of Grant. At any time during the one-year or
two-year periods set forth above, the Company may place a legend on any
certificate representing shares acquired pursuant to the Option requesting the
transfer agent for the Company’s stock to notify the Company of any such
transfers. The obligation of the Participant to notify the Company of any such
transfer shall continue notwithstanding that a legend has been placed on the
certificate pursuant to the preceding sentence.

 

12. LEGENDS.

 

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock subject

 

8



--------------------------------------------------------------------------------

to the provisions of this Option Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to the Option in the possession of the
Participant in order to carry out the provisions of this Section. Unless
otherwise specified by the Company, legends placed on such certificates may
include, but shall not be limited to, the following:

 

12.1 “THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO
THE REGISTERED HOLDER UPON EXERCISE OF AN INCENTIVE STOCK OPTION AS DEFINED IN
SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“ISO”). IN ORDER
TO OBTAIN THE PREFERENTIAL TAX TREATMENT AFFORDED TO ISOs, THE SHARES SHOULD NOT
BE TRANSFERRED PRIOR TO [INSERT DISQUALIFYING DISPOSITION DATE HERE]. SHOULD THE
REGISTERED HOLDER ELECT TO TRANSFER ANY OF THE SHARES PRIOR TO THIS DATE AND
FOREGO ISO TAX TREATMENT, THE TRANSFER AGENT FOR THE SHARES SHALL NOTIFY THE
CORPORATION IMMEDIATELY. THE REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED
UNDER THE INCENTIVE STOCK OPTION IN THE REGISTERED HOLDER’S NAME (AND NOT IN THE
NAME OF ANY NOMINEE) PRIOR TO THIS DATE OR UNTIL TRANSFERRED AS DESCRIBED
ABOVE.”

 

13. MISCELLANEOUS PROVISIONS.

 

13.1 Termination or Amendment. The Committee may terminate or amend the Plan or
the Option at any time; provided, however, that except as provided in Section 8
in connection with a Change in Control, no such termination or amendment may
adversely affect the Option or any unexercised portion hereof without the
consent of the Participant unless such termination or amendment is necessary to
comply with any applicable law or government regulation. No amendment or
addition to this Option Agreement shall be effective unless in writing.

 

13.2 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Option Agreement.

 

13.3 Binding Effect. Subject to the restrictions on transfer set forth herein,
this Option Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.

 

13.4 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Option Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address shown below that party’s
signature to the Grant Notice or at such other address as such party may
designate in writing from time to time to the other party.

 

9



--------------------------------------------------------------------------------

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Option
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, the Participant may deliver electronically the
Grant Notice and Exercise Notice called for by Section 4.2 to the Company or to
such third party involved in administering the Plan as the Company may designate
from time to time. Such means of electronic delivery may include but do not
necessarily include the delivery of a link to a Company intranet or the internet
site of a third party involved in administering the Plan, the delivery of the
document via e-mail or such other means of electronic delivery specified by the
Company.

 

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 13.4(a) of this Option Agreement and consents to
the electronic delivery of the Plan documents and the delivery of the Grant
Notice and Exercise Notice, as described in Section 13.4(a). The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing. The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails. Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails. The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 13.4(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail. Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 13.4(a).

 

13.5 Integrated Agreement. The Grant Notice, this Option Agreement and the Plan,
together with any employment, service or other agreement between the Participant
and a Participating Company referring to the Option, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein and supersede any
prior agreements, understandings, restrictions, representations, or warranties
among the Participant and the Participating Company Group with respect to such
subject matter. To the extent contemplated herein, the provisions of the Grant
Notice, the Option Agreement and the Plan shall survive any exercise of the
Option and shall remain in full force and effect.

 

13.6 Applicable Law. This Option Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.

 

13.7 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

10



--------------------------------------------------------------------------------

TM Incentive Stock Option         Participant:   
_______________________________ TM Nonstatutory Stock Option         Date:   
_______________________________

 

STOCK OPTION EXERCISE NOTICE

 

E*Trade Financial Corporation

Attention: Human Resources

Operations and Systems

10951 White Rock Road

Rancho Cordova, CA 95670

 

Ladies and Gentlemen:

 

1. Option. I was granted an option (the “Option”) to purchase shares of the
common stock (the “Shares”) of E*Trade Financial Corporation (the “Company”)
pursuant to the Company’s 2005 Equity Incentive Plan (the “Plan”), my Notice of
Grant of Stock Option (the “Grant Notice”) and my Stock Option Agreement (the
“Option Agreement”) as follows:

 

Date of Grant:

          ____________

Number of Option Shares:

          ____________

Exercise Price per Share:

   $      ____________

 

2. Exercise of Option. I hereby elect to exercise the Option to purchase the
following number of Shares, all of which are Vested Shares in accordance with
the Grant Notice and the Option Agreement:

 

Total Shares Purchased:

          ____________

Total Exercise Price (Total Shares X Price per Share)

   $      ____________

 

3. Payments. I enclose payment in full of the total exercise price for the
Shares in the following form(s), as authorized by my Option Agreement:

 

TM Cash:    $    ____________ _______      TM Check:    $    ____________ TM
Tender of Company Stock:    Contact Plan Administrator



--------------------------------------------------------------------------------

4. Tax Withholding. I authorize payroll withholding and otherwise will make
adequate provision for the federal, state, local and foreign tax withholding
obligations of the Company, if any, in connection with the Option. If I am
exercising a Nonstatutory Stock Option, I enclose payment in full of my
withholding taxes, if any, as follows:

 

(Contact Plan Administrator for amount of tax due.)

 

TM Cash:

   $                    

_______

    

TM Check:

   $                    

TM Tender of Company Stock:

   Contact Plan Administrator

TM Cashless Exercise (same-day sale):

   Contact Plan Administrator

 

5. Participant Information.

 

My address is:        ________________________________________________________________________

                               
 ________________________________________________________________________

My Social Security Number is:

 

______________________________________________________________

 

6. Notice of Disqualifying Disposition. If the Option is an Incentive Stock
Option, I agree that I will promptly notify the Chief Financial Officer of the
Company if I transfer any of the Shares within one (1) year from the date I
exercise all or part of the Option or within two (2) years of the Date of Grant.

 

7. Binding Effect. I agree that the Shares are being acquired in accordance with
and subject to the terms, provisions and conditions of the Grant Notice, the
Option Agreement and the Plan, to all of which I hereby expressly assent. This
Agreement shall inure to the benefit of and be binding upon my heirs, executors,
administrators, successors and assigns.

 

Very truly yours,

 

--------------------------------------------------------------------------------

(Signature)

 

Receipt of the above is hereby acknowledged.

 

E*TRADE FINANCIAL CORPORATION

 

By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Dated:  

 

--------------------------------------------------------------------------------

 

2



--------------------------------------------------------------------------------

E*TRADE FINANCIAL CORPORATION

STOCK OPTION AGREEMENT

(Nonemployee Director)

 

E*Trade Financial Corporation has granted to the Participant named in the Notice
of Grant of Stock Option (the “Grant Notice”) to which this Stock Option
Agreement (the “Option Agreement”) is attached an option (the “Option”) to
purchase certain shares of Stock upon the terms and conditions set forth in the
Grant Notice and this Option Agreement. The Option has been granted pursuant to
and shall in all respects be subject to the terms and conditions of the E*Trade
Financial Corporation 2005 Equity Incentive Plan (the “Plan”), as amended to the
Date of Grant, the provisions of which are incorporated herein by reference. By
signing the Grant Notice, the Participant: (a) acknowledges receipt of and
represents that the Participant has read and is familiar with the Grant Notice,
this Option Agreement, the Plan and a prospectus for the Plan in the form most
recently registered with the Securities and Exchange Commission (the “Plan
Prospectus”), (b) accepts the Option subject to all of the terms and conditions
of the Grant Notice, this Option Agreement and the Plan and (c) agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Grant Notice, this Option
Agreement or the Plan.

 

1. DEFINITIONS AND CONSTRUCTION.

 

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

 

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

2. TAX CONSEQUENCES.

 

2.1 Tax Status of Option. This Option is intended to be a Nonstatutory Stock
Option and shall not be treated as an incentive stock option within the meaning
of Section 422(b) of the Code.

 

3. ADMINISTRATION.

 

All questions of interpretation concerning this Option Agreement shall be
determined by the Committee. All determinations by the Committee shall be final
and binding upon all persons having an interest in the Option. Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.



--------------------------------------------------------------------------------

4. EXERCISE OF THE OPTION.

 

4.1 Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable on and after the Date of Grant and prior to the termination of the
Option (as provided in Section 6) in an amount not to exceed the number of
Number of Option Shares less the number of shares previously acquired upon
exercise of the Option. In no event shall the Option be exercisable for more
shares than the Number of Option Shares, as adjusted pursuant to Section 9.

 

4.2 Method of Exercise. Exercise of the Option shall be by means of electronic
or written notice (the “Exercise Notice”) in a form authorized by the Company.
An electronic Exercise Notice must be digitally signed or authenticated by the
Participant in such manner as required by the notice and transmitted to the
Company or an authorized representative of the Company (including a third-party
administrator designated by the Company). In the event that the Participant is
not authorized or is unable to provide an electronic Exercise Notice, the Option
shall be exercised by a written Exercise Notice addressed to the Company, which
shall be signed by the Participant and delivered in person, by certified or
registered mail, return receipt requested, by confirmed facsimile transmission,
or by such other means as the Company may permit, to the Company, or an
authorized representative of the Company (including a third-party administrator
designated by the Company). Each Exercise Notice, whether electronic or written,
must state the Participant’s election to exercise the Option, the number of
whole shares of Stock for which the Option is being exercised and such other
representations and agreements as to the Participant’s investment intent with
respect to such shares as may be required pursuant to the provisions of this
Option Agreement. Further, each Exercise Notice must be received by the Company
prior to the termination of the Option as set forth in Section 6 and must be
accompanied by full payment of the aggregate Exercise Price for the number of
shares of Stock being purchased. The Option shall be deemed to be exercised upon
receipt by the Company of such electronic or written Exercise Notice and the
aggregate Exercise Price.

 

4.3 Payment of Exercise Price.

 

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash or by check or
cash equivalent, (ii) if permitted by the Company, by tender to the Company, or
attestation to the ownership, of whole shares of Stock owned by the Participant
having a Fair Market Value not less than the aggregate Exercise Price, (iii) by
means of a Cashless Exercise, as defined in Section 4.3(b), or (iv) by any
combination of the foregoing.

 

(b) Limitations on Forms of Consideration.

 

(i) Tender of Stock. Notwithstanding the foregoing, the Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock. If required by the Company, the Option may not be
exercised by tender to the Company, or attestation to the

 

2



--------------------------------------------------------------------------------

ownership, of shares of Stock unless such shares either have been owned by the
Participant for more than six (6) months or such other period, if any, required
by the Company (and not used for another option exercise by attestation during
such period) or were not acquired, directly or indirectly, from the Company.

 

(ii) Cashless Exercise. A “Cashless Exercise” means the delivery of a properly
executed notice together with irrevocable instructions to a broker in a form
acceptable to the Company providing for the assignment to the Company of the
proceeds of a sale or loan with respect to some or all of the shares of Stock
acquired upon the exercise of the Option pursuant to a program or procedure
approved by the Company (including, without limitation, through an exercise
complying with the provisions of Regulation T as promulgated from time to time
by the Board of Governors of the Federal Reserve System). The Company reserves,
at any and all times, the right, in the Company’s sole and absolute discretion,
to establish, decline to approve or terminate any such program or procedure,
including with respect to the Participant notwithstanding that such program or
procedures may be available to others.

 

4.4 Tax Withholding. At the time the Option is exercised, in whole or in part,
or at any time thereafter as requested by the Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Participating Company Group, if any, which arise in
connection with the Option. The Company shall have no obligation to deliver
shares of Stock until the tax withholding obligations of the Participating
Company Group have been satisfied by the Participant.

 

4.5 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit the shares as
to which the Option is exercised with the Company’s transfer agent, including
any successor transfer agent, to be held in book entry form during the term of
the Escrow pursuant to Section 12. Additionally, the Participant hereby
authorizes the Company, in its sole discretion, to deposit for the benefit of
the Participant with any broker with which the Participant has an account
relationship of which the Company has notice any or all Vested Shares acquired
by the Participant pursuant to the exercise of the Option. Except as provided by
the preceding sentence, a certificate for the shares as to which the Option is
exercised shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.

 

4.6 Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, the Option may not be exercised
unless (i) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (ii) in the opinion of legal counsel to

 

3



--------------------------------------------------------------------------------

the Company, the shares issuable upon exercise of the Option may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act. THE PARTICIPANT IS CAUTIONED THAT THE OPTION
MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY,
THE PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH
THE OPTION IS VESTED. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares subject to
the Option shall relieve the Company of any liability in respect of the failure
to issue or sell such shares as to which such requisite authority shall not have
been obtained. As a condition to the exercise of the Option, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

 

4.7 Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.

 

5. NONTRANSFERABILITY OF THE OPTION.

 

During the lifetime of the Participant, the Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative. The
Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. Following the death of the Participant,
the Option, to the extent provided in Section 7, may be exercised by the
Participant’s legal representative or by any person empowered to do so under the
deceased Participant’s will or under the then applicable laws of descent and
distribution.

 

6. TERMINATION OF THE OPTION.

 

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.

 

7. EFFECT OF TERMINATION OF SERVICE.

 

7.1 Option Exercisability. The Option shall terminate immediately upon the
Participant’s termination of Service to the extent that it is then unvested and
shall be exercisable after the Participant’s termination of Service to the
extent it is then vested only during the applicable time period as determined
below and thereafter shall terminate.

 

(a) Disability. If the Participant’s Service terminates because of the
Disability of the Participant, any unexercisable or unvested portion of the
Option shall be immediately exercisable and vested in full on the date on which
the Participant’s Service terminated and may be exercised by the Participant (or
the Participant’s guardian or legal representative) at any time prior to the
expiration of twelve (12) months after the date on which the Participant’s
Service terminated, but in any event no later than the Option Expiration Date.

 

4



--------------------------------------------------------------------------------

(b) Death. If the Participant’s Service terminates because of the death of the
Participant, any unexercisable or unvested portion of the Option shall be
immediately exercisable and vested in full on the date on which the
Participant’s Service terminated and may be exercised by the Participant’s legal
representative or other person who acquired the right to exercise the Option by
reason of the Participant’s death at any time prior to the expiration of twelve
(12) months after the date on which the Participant’s Service terminated, but in
any event no later than the Option Expiration Date. The Participant’s Service
shall be deemed to have terminated on account of death if the Participant dies
within three (3) months after the Participant’s termination of Service.

 

(c) Other Termination of Service. If the Participant’s Service terminates for
any reason, except Disability or Death, the Option, to the extent unexercised
and exercisable for Vested Shares by the Participant on the date on which the
Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of months (12) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.

 

7.2 Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of the Option within the applicable time periods set forth in
Section 7.1 is prevented by the provisions of Section 4.6, the Option shall
remain exercisable until three (3) months after the date the Participant is
notified by the Company that the Option is exercisable, but in any event no
later than the Option Expiration Date.

 

7.3 Extension if Participant Subject to Section 16(b). Notwithstanding the
foregoing, if a sale within the applicable time periods set forth in Section 7.1
of shares acquired upon the exercise of the Option would subject the Participant
to suit under Section 16(b) of the Exchange Act, the Option shall remain
exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which a sale of such shares by the Participant would no longer be
subject to such suit, (ii) the one hundred and ninetieth (190th) day after the
Participant’s termination of Service, or (iii) the Option Expiration Date.

 

8. EFFECT OF CHANGE IN CONTROL.

 

In the event of a Change in Control, any unvested portion of the Option and any
shares acquired pursuant thereto shall be immediately vested in full as of the
date of the Change in Control. Any vesting of the Option that was permissible
solely by reason of this Section shall be conditioned upon the consummation of
the Change in Control.

 

9. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

 

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification,

 

5



--------------------------------------------------------------------------------

stock dividend, stock split, reverse stock split, split-up, split-off, spin-off,
combination of shares, exchange of shares, or similar change in the capital
structure of the Company, or in the event of payment of a dividend or
distribution to the stockholders of the Company in a form other than Stock
(excepting normal cash dividends) that has a material effect on the Fair Market
Value of shares of Stock, appropriate adjustments shall be made in the number,
Exercise Price and kind of shares subject to the Option, in order to prevent
dilution or enlargement of the Participant’s rights under the Option. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” Any fractional share resulting from an adjustment pursuant to this
Section shall be rounded down to the nearest whole number, and in no event may
the Exercise Price be decreased to an amount less than the par value, if any, of
the stock subject to the Option. The Committee in its sole discretion, may also
make such adjustments in the terms of the Option to reflect, or related to, such
changes in the capital structure of the Company or distributions as it deems
appropriate. The adjustments determined by the Committee pursuant to this
Section shall be final, binding and conclusive.

 

10. RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.

 

The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9. If the Participant is an Employee, the Participant understands and
acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term. Nothing in
this Option Agreement shall confer upon the Participant any right to continue in
the Service of a Participating Company or interfere in any way with any right of
the Participating Company Group to terminate the Participant’s Service as a
Director, an Employee or Consultant, as the case may be, at any time.

 

11. LEGENDS.

 

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock subject to the provisions of this Option Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to the
Option in the possession of the Participant in order to carry out the provisions
of this Section. Unless otherwise specified by the Company, legends placed on
such certificates may include, but shall not be limited to, the following:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN AN AGREEMENT BETWEEN THE CORPORATION AND THE REGISTERED HOLDER, OR HIS
PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
THIS CORPORATION.”

 

6



--------------------------------------------------------------------------------

12. TRANSFERS IN VIOLATION OF AGREEMENT.

 

No Shares may be sold, exchanged, transferred, assigned, pledged, hypothecated
or otherwise disposed of, including by operation of law, in any manner which
violates any of the provisions of this Agreement. The Company shall not be
required (a) to transfer on its books any Shares which will have been
transferred in violation of any of the provisions set forth in this Agreement or
(b) to treat as owner of such Shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such Shares will have been
so transferred. In order to enforce its rights under this Section, the Company
shall be authorized to give a stop transfer instruction with respect to the
Shares to the Company’s transfer agent.

 

13. MISCELLANEOUS PROVISIONS.

 

13.1 Termination or Amendment. The Committee may terminate or amend the Plan or
the Option at any time; provided, however, that except as provided in Section 8
in connection with a Change in Control, no such termination or amendment may
adversely affect the Option or any unexercised portion hereof without the
consent of the Participant unless such termination or amendment is necessary to
comply with any applicable law or government regulation. No amendment or
addition to this Option Agreement shall be effective unless in writing.

 

13.2 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Option Agreement.

 

13.3 Binding Effect. Subject to the restrictions on transfer set forth herein,
this Option Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.

 

13.4 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Option Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address shown below that party’s
signature to the Grant Notice or at such other address as such party may
designate in writing from time to time to the other party.

 

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Option
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, any notices called for in connection with the
Escrow may be delivered electronically and the Participant may deliver
electronically the Grant Notice and the Exercise Notice called for by Section
4.2 to the Company or to such third party involved in administering the Plan as
the Company may

 

7



--------------------------------------------------------------------------------

designate from time to time. Such means of electronic delivery may include but
do not necessarily include the delivery of a link to a Company intranet or the
internet site of a third party involved in administering the Plan, the delivery
of the document via e-mail or such other means of electronic delivery specified
by the Company.

 

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 15.4(a) of this Option Agreement and consents to
the electronic delivery of the Plan documents and the delivery of the notices in
connection with the Escrow, the Grant Notice and the Exercise Notice, as
described in Section 15.4(a). The Participant acknowledges that he or she may
receive from the Company a paper copy of any documents delivered electronically
at no cost to the Participant by contacting the Company by telephone or in
writing. The Participant further acknowledges that the Participant will be
provided with a paper copy of any documents if the attempted electronic delivery
of such documents fails. Similarly, the Participant understands that the
Participant must provide the Company or any designated third party administrator
with a paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 15.4(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in Section
15.4(a).

 

13.5 Integrated Agreement. The Grant Notice, this Option Agreement and the Plan,
together with any employment, service or other agreement between the Participant
and a Participating Company referring to the Option, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein and supersede any
prior agreements, understandings, restrictions, representations, or warranties
among the Participant and the Participating Company Group with respect to such
subject matter. To the extent contemplated herein, the provisions of the Grant
Notice, the Option Agreement and the Plan shall survive any exercise of the
Option and shall remain in full force and effect.

 

13.6 Applicable Law. This Option Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.

 

8



--------------------------------------------------------------------------------

13.7 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

9



--------------------------------------------------------------------------------

Participant:  

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

 

NONSTATUTORY STOCK OPTION EXERCISE NOTICE

 

E*Trade Financial Corporation

Attention: Human Resources

Operations and Systems

10951 White Rock Road

Rancho Cordova, CA 95670

 

Ladies and Gentlemen:

 

1. Option. I was granted an option (the “Option”) to purchase shares of the
common stock (the “Shares”) of E*Trade Financial Corporation (the “Company”)
pursuant to the Company’s 2005 Equity Incentive Plan (the “Plan”), my Notice of
Grant of Stock Option (the “Grant Notice”) and my Stock Option Agreement (the
“Option Agreement”) as follows:

 

Date of Grant:    _____________ Number of Option Shares:    _____________
Exercise Price per Share:    $____________

 

2. Exercise of Option. I hereby elect to exercise the Option to purchase the
following number of Shares, all of which are Vested Shares in accordance with
the Grant Notice and the Option Agreement:

 

Vested Shares    _____________ Unvested Shares    _____________ Total Shares
Purchased:    _____________ Total Exercise Price (Total Shares X Price per
Share)    $____________

 

3. Payments. I enclose payment in full of the total exercise price for the
Shares in the following form(s), as authorized by my Option Agreement:

 

TM Cash:    $_____________ ______      TM Check:    $_____________ TM Tender of
Company Stock:    Contact Plan Administrator



--------------------------------------------------------------------------------

4. Tax Withholding. I authorize payroll withholding and otherwise will make
adequate provision for the federal, state, local and foreign tax withholding
obligations of the Company, if any, in connection with the Option. If I am
subject to tax withholding, I enclose payment in full of my withholding taxes,
if any, as follows:

 

(Contact Plan Administrator for amount of tax due.)

 

TM Cash:    $_____________ ______      TM Check:    $_____________ TM Tender of
Company Stock:    Contact Plan Administrator TM Cashless Exercise (same-day
sale):    Contact Plan Administrator

 

5. Participant Information.

 

My address is:   _____________________________________________    
_____________________________________________

 

My Social Security Number is:    ________________________________

 

6. Binding Effect. I agree that the Shares are being acquired in accordance with
and subject to the terms, provisions and conditions of the Grant Notice, the
Option Agreement and the Plan, to all of which I hereby expressly assent. This
Agreement shall inure to the benefit of and be binding upon my heirs, executors,
administrators, successors and assigns.

 

Very truly yours,

 

 

--------------------------------------------------------------------------------

(Signature)

 

Receipt of the above is hereby acknowledged.

 

E*TRADE FINANCIAL CORPORATION

 

By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Dated:  

 

--------------------------------------------------------------------------------

 

2



--------------------------------------------------------------------------------

E*TRADE FINANCIAL CORPORATION

RESTRICTED STOCK AGREEMENT

 

E*Trade Financial Corporation has granted to the Participant named in the Notice
of Grant of Restricted Stock (the “Grant Notice”) to which this Restricted Stock
Agreement (the “Agreement”) is attached an Award consisting of Shares subject to
the terms and conditions set forth in the Grant Notice and this Agreement. The
Award has been granted pursuant to the E*Trade Financial Corporation 2005 Equity
Incentive Plan (the “Plan”), as amended to the Date of Grant, the provisions of
which are incorporated herein by reference. By signing the Grant Notice, the
Participant: (a) acknowledges receipt of and represents that the Participant has
read and is familiar with the Grant Notice, this Agreement, the Plan and a
prospectus for the Plan in the form most recently registered with the Securities
and Exchange Commission (the “Plan Prospectus”), (b) accepts the Award subject
to all of the terms and conditions of the Grant Notice, this Agreement and the
Plan and (c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Grant
Notice, this Agreement or the Plan.

 

1. DEFINITIONS AND CONSTRUCTION.

 

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

 

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

2. ADMINISTRATION.

 

All questions of interpretation concerning the Grant Notice and this Agreement
shall be determined by the Committee. All determinations by the Committee shall
be final and binding upon all persons having an interest in the Award. Any
Officer of a Participating Company shall have the authority to act on behalf of
the Company with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.

 

3. THE AWARD.

 

3.1 Grant and Issuance of Shares. On the Date of Grant, the Participant shall
acquire and the Company shall issue, subject to the provisions of this
Agreement, a number of Shares equal to the Total Number of Shares set forth in
the Grant Notice. As a condition to the issuance of the Shares, the Participant
shall execute and deliver to the Company along with the Grant Notice (a) the
Joint Escrow Instructions in the form attached to the Grant Notice and (b) the
Assignment Separate from Certificate duly endorsed (with date and number of
shares blank) in the form attached to the Grant Notice.



--------------------------------------------------------------------------------

3.2 No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Shares, the consideration for which shall be past services
actually rendered and/or future services to be rendered to a Participating
Company or for its benefit. Notwithstanding the foregoing, if required by
applicable state corporate law, the Participant shall furnish consideration in
the form of cash or past services rendered to a Participating Company or for its
benefit having a value not less than the par value of the shares of Stock issued
upon settlement of the Award.

 

3.3 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit the Shares
with the Company’s transfer agent, including any successor transfer agent, to be
held in book entry form during the term of the Escrow pursuant to Section 6.
Except as provided by the preceding sentence, a certificate for the Shares shall
be registered in the name of the Participant, or, if applicable, in the names of
the heirs of the Participant.

 

3.4 Issuance of Shares in Compliance with Law. The issuance of the Shares shall
be subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No Shares shall be issued hereunder
if their issuance would constitute a violation of any applicable federal, state
or foreign securities laws or other law or regulations or the requirements of
any stock exchange or market system upon which the Stock may then be listed. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance of any Shares shall relieve the Company of any liability in
respect of the failure to issue such Shares as to which such requisite authority
shall not have been obtained. As a condition to the issuance of the Shares, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.

 

4. VESTING OF SHARES.

 

4.1 Normal Vesting. Except as provided in Sections 4.2 and 4.3, or unless
otherwise superseded by the terms of an employment agreement, the Shares shall
vest and become Vested Shares as provided in the Grant Notice; provided however,
that Shares that would otherwise become Vested Shares on a date on which a sale
of such Shares by the Participant would violate the Insider Trading Policy of
the Company shall, not withstanding the vesting schedule set forth in the Grant
Notice, become Vested Shares on the next day on which such sale would not
violate the Insider Trading Policy. For purposes of this Section, “Insider
Trading Policy” means the written policy of the Company pertaining to the sale,
transfer or other disposition of the Company’s equity securities by members of
the Board, Officers or other employees who may possess material, non-public
information regarding the Company, as in effect at the time of a disposition of
any Shares. No additional Shares will become Vested Shares following the
Participant’s termination of Service for any reason.

 

4.2 Acceleration of Vesting Upon Involuntary Termination Following a Change in
Control. If the Participant’s Service ceases as a result of an Involuntary

 

2



--------------------------------------------------------------------------------

Termination After Change in Control (as defined below), the Shares shall vest in
full and become Vested Shares as provided in the Grant Notice on the date on
which the Participant’s Service terminated. Unless otherwise defined in a
contract of employment or service between the Participant and a Participating
Company, for purposes of this Option Agreement “Involuntary Termination After
Change in Control” shall mean either of the following events occurring within
eighteen (18) months after a Change in Control (which term is defined in the
Plan Document): (i) termination by the Participating Company Group of
Participant’s Service with the Participating Company Group for any reason other
than for Cause or (ii) Participant’s voluntary resignation following (A) a
reduction in Participant’s level of compensation (including base salary, fringe
benefits and target bonus under any corporate performance based bonus or
incentive programs) by more than fifteen percent (15%) or (B) a relocation of
Participant’s place of employment by more than fifty (50) miles, provided and
only if such reduction or relocation is effected without the Participant’s
express written consent. In the event such term, or the substantive equivalent,
is defined in a contract of employment or service, such definition will take
precedence over this definition.

 

4.3 Acceleration of Vesting Upon Participant’s Death. If the Participant’s
Service ceases as a result of Participant’s death, the Shares shall vest in full
and become Vested Shares as provided in the Grant Notics on the date on which
the Participant’s Service terminated. The Participant’s Service shall be deemed
to have terminated on account of death if the Participant dies within three (3)
months after the Participant’s termination of Service.

 

4.4 Federal Excise Tax Under Section 4999 of the Code.

 

(a) Excess Parachute Payment. In the event that any acceleration of vesting
pursuant to this Agreement and any other payment or benefit received or to be
received by the Participant would subject the Participant to any excise tax
pursuant to Section 4999 of the Code due to the characterization of such
acceleration of vesting, payment or benefit as an excess parachute payment under
Section 280G of the Code, the Participant may elect, in his or her sole
discretion, to reduce the amount of any acceleration of vesting called for under
this Agreement in order to avoid such characterization. This provision shall not
alter any term in any employment agreement relating to this topic.

 

(b) Determination by Independent Accountants. To aid the Participant in making
any election called for under Section 4.4(a), upon the occurrence of any event
that might reasonably be anticipated to give rise to the acceleration of vesting
under Section 4.2 (an “Event”), the Company shall promptly request a
determination in writing by independent public accountants selected by the
Company (the “Accountants”). Unless the Company and the Participant otherwise
agree in writing, the Accountants shall determine and report to the Company and
the Participant within twenty (20) days of the date of the Event the amount of
such acceleration of vesting, payments and benefits which would produce the
greatest after-tax benefit to the Participant. For the purposes of such
determination, the Accountants may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make their required determination. The Company shall bear all fees and expenses
the Accountants may reasonably charge in connection with their services
contemplated by this Section.

 

3



--------------------------------------------------------------------------------

5. COMPANY REACQUISITION RIGHT.

 

5.1 Grant of Company Reacquisition Right. Except to the extent otherwise
provided in an employment agreement between a Participating Company and the
Participant, in the event that (a) the Participant’s Service terminates for any
reason or no reason, with or without Cause, or (b) the Participant, the
Participant’s legal representative, or other holder of the Shares, attempts to
sell, exchange, transfer, pledge, or otherwise dispose of (other than pursuant
to an Ownership Change Event), including, without limitation, any transfer to a
nominee or agent of the Participant, any Shares which are not Vested Shares
(“Unvested Shares”), the Company shall automatically reacquire the Unvested
Shares, and the Participant shall not be entitled to any payment therefor (the
“Company Reacquisition Right”).

 

5.2 Ownership Change Event. Upon the occurrence of an Ownership Change Event,
any and all new, substituted or additional securities or other property to which
the Participant is entitled by reason of the Participant’s ownership of Unvested
Shares shall be immediately subject to the Company Reacquisition Right and
included in the terms “Shares,” “Stock” and “Unvested Shares” for all purposes
of the Company Reacquisition Right with the same force and effect as the
Unvested Shares immediately prior to the Ownership Change Event. For purposes of
determining the number of Vested Shares following an Ownership Change Event,
credited Service shall include all Service with any corporation which is a
Participating Company at the time the Service is rendered, whether or not such
corporation is a Participating Company both before and after the Ownership
Change Event.

 

6. ESCROW.

 

6.1 Establishment of Escrow. To ensure that Shares subject to the Company
Reacquisition Right will be available for reacquisition, the Participant agrees
to deliver to and deposit with an escrow agent designated by the Company the
certificate evidencing the Shares, together with an Assignment Separate from
Certificate with respect to such certificate duly endorsed (with date and number
of shares blank) in the form attached to the Grant Notice, to be held by the
agent under the terms and conditions of the Joint Escrow Instructions in the
form attached to the Grant Notice (the “Escrow”). Upon the occurrence of an
Ownership Change Event or a change, as described in Section 8, in the character
or amount of any outstanding stock of the corporation the stock of which is
subject to the provisions of this Agreement, any and all new, substituted or
additional securities or other property to which the Participant is entitled by
reason of his or her ownership of the Shares that remain, following such
Ownership Change Event or change described in Section 8, subject to the Company
Reacquisition Right and shall be immediately subject to the Escrow to the same
extent as the Shares immediately before such event. The Company shall bear the
expenses of the escrow.

 

6.2 Delivery of Shares to Participant. Whenever the Participant or the
Participant’s legal representative proposes to sell, exchange, transfer, pledge
or otherwise dispose of (other than pursuant to an Ownership Change Event) any
shares of Stock subject to the Escrow, the Participant shall so notify the
Company. As soon as practicable thereafter, the Company shall determine, in its
sole discretion, whether (a) such proposed disposition would not cause the
Company to automatically reacquire such Shares pursuant to the Company
Reacquisition Right and (b) the Participant has made adequate provision for the
tax withholding obligations, if

 

4



--------------------------------------------------------------------------------

any, pursuant to Section 7. If both conditions (a) and (b) set forth in the
preceding sentence are satisfied, the Company shall, as soon as practicable, so
notify the Participant and give to the escrow agent a written notice directing
the escrow agent to deliver such Shares to the Participant. As soon as
practicable after receipt of such notice, the escrow agent shall deliver to the
Participant the Shares specified in such notice, and the Escrow shall terminate
with respect to such Shares.

 

7. TAX MATTERS.

 

7.1 Tax Withholding.

 

(a) In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Participating Company, if any, which arise in connection with
the Award, including, without limitation, obligations arising upon (a) the
transfer of Shares to the Participant, (b) the lapsing of any restriction with
respect to any Shares, (c) the filing of an election to recognize tax liability,
or (d) the transfer by the Participant of any Shares. The Company shall have no
obligation to deliver the Shares or to release any Shares from the Escrow
established pursuant to Section 6 until the tax withholding obligations of the
Participating Company have been satisfied by the Participant.

 

(b) Withholding in Shares. Subject to approval by the Company, in its
discretion, the Participant may satisfy all or any portion of a Participating
Company’s tax withholding obligations by requesting the Company to withhold a
number of whole, Vested Shares otherwise deliverable to the Participant or by
tendering to the Company a number of whole, Vested Shares or vested shares
acquired otherwise than pursuant to the Award having, in any such case, a fair
market value, as determined by the Company as of the date on which the tax
withholding obligations arise, not in excess of the amount of such tax
withholding obligations determined by the applicable minimum statutory
withholding rates. Any adverse consequences to the Participant resulting from
the procedure permitted under this Section, including, without limitation, tax
consequences, shall be the sole responsibility of the Participant.

 

7.2 Election Under Section 83(b) of the Code.

 

(a) The Participant understands that Section 83 of the Code taxes as ordinary
income the difference between the amount paid for the Shares, if anything, and
the fair market value of the Shares as of the date on which the Shares are
“substantially vested,” within the meaning of Section 83. In this context,
“substantially vested” means that the right of the Company to reacquire the
Shares pursuant to the Company Reacquisition Right has lapsed. The Participant
understands that he or she may elect to have his or her taxable income
determined at the time he or she acquires the Shares rather than when and as the
Company Reacquisition Right lapses by filing an election under Section 83(b) of
the Code with the Internal Revenue Service no later than thirty (30) days after
the date of acquisition of the Shares. The Participant understands that failure
to make a timely filing under Section 83(b) will result in his or her
recognition of ordinary income, as the Company Reacquisition Right lapses, on
the difference between the purchase price, if anything, and the fair market
value of the Shares at the time such restrictions

 

5



--------------------------------------------------------------------------------

lapse. The Participant further understands, however, that if Shares with respect
to which an election under Section 83(b) has been made are forfeited to the
Company pursuant to its Company Reacquisition Right, such forfeiture will be
treated as a sale on which there is realized a loss equal to the excess (if any)
of the amount paid (if any) by the Participant for the forfeited Shares over the
amount realized (if any) upon their forfeiture. If the Participant has paid
nothing for the forfeited Shares and has received no payment upon their
forfeiture, the Participant understands that he or she will be unable to
recognize any loss on the forfeiture of the Shares even though the Participant
incurred a tax liability by making an election under Section 83(b).

 

(b) The Participant understands that he or she should consult with his or her
tax advisor regarding the advisability of filing with the Internal Revenue
Service an election under Section 83(b) of the Code, which must be filed no
later than thirty (30) days after the date of the acquisition of the Shares
pursuant to this Agreement. Failure to file an election under Section 83(b), if
appropriate, may result in adverse tax consequences to the Participant. The
Participant acknowledges that he or she has been advised to consult with a tax
advisor regarding the tax consequences to the Participant of the acquisition of
Shares hereunder. ANY ELECTION UNDER SECTION 83(b) THE PARTICIPANT WISHES TO
MAKE MUST BE FILED NO LATER THAN 30 DAYS AFTER THE DATE ON WHICH THE PARTICIPANT
ACQUIRES THE SHARES. THIS TIME PERIOD CANNOT BE EXTENDED. THE PARTICIPANT
ACKNOWLEDGES THAT TIMELY FILING OF A SECTION 83(b) ELECTION IS THE PARTICIPANT’S
SOLE RESPONSIBILITY, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS
REPRESENTATIVE TO FILE SUCH ELECTION ON HIS OR HER BEHALF.

 

(c) The Participant will notify the Company in writing if the Participant files
an election pursuant to Section 83(b) of the Code. The Company intends, in the
event it does not receive from the Participant evidence of such filing, to claim
a tax deduction for any amount which would otherwise be taxable to the
Participant in the absence of such an election.

 

8. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

 

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number and kind of shares subject to the Award, in order to
prevent dilution or enlargement of the Participant’s rights under the Award. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” Any fractional share resulting from an adjustment pursuant to this
Section shall be rounded down to the nearest whole number. Such adjustments
shall be determined by the Committee, and its determination shall be final,
binding and conclusive.

 

6



--------------------------------------------------------------------------------

9. RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.

 

The Participant shall have no rights as a stockholder with respect to any Shares
subject to the Award until the date of the issuance of a certificate for such
Shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). No adjustment shall be made
for dividends, distributions or other rights for which the record date is prior
to the date such certificate is issued, except as provided in Section 8. Subject
the provisions of this Agreement, the Participant shall exercise all rights and
privileges of a stockholder of the Company with respect to Shares deposited in
the Escrow pursuant to Section 6. If the Participant is an Employee, the
Participant understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Participant’s
Service at any time.

 

10. LEGENDS.

 

The Company may at any time place legends referencing the Company Reacquisition
Right and any applicable federal, state or foreign securities law restrictions
on all certificates representing the Shares. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing the Shares in the possession of the Participant in order to carry
out the provisions of this Section. Unless otherwise specified by the Company,
legends placed on such certificates may include, but shall not be limited to,
the following:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN AN AGREEMENT BETWEEN THIS CORPORATION AND THE REGISTERED HOLDER, OR HIS
PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
THIS CORPORATION.”

 

11. TRANSFERS IN VIOLATION OF AGREEMENT.

 

No Shares may be sold, exchanged, transferred, assigned, pledged, hypothecated
or otherwise disposed of, including by operation of law, in any manner which
violates any of the provisions of this Agreement and, except pursuant to an
Ownership Change Event, until the date on which such shares become Vested
Shares, and any such attempted disposition shall be void. The Company shall not
be required (a) to transfer on its books any Shares which will have been
transferred in violation of any of the provisions set forth in this Agreement or
(b) to treat as owner of such Shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such Shares will have been
so transferred. In order to enforce its rights under this Section, the Company
shall be authorized to give a stop transfer instruction with respect to the
Shares to the Company’s transfer agent.

 

7



--------------------------------------------------------------------------------

12. MISCELLANEOUS PROVISIONS.

 

12.1 Termination or Amendment. The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation. No amendment
or addition to this Agreement shall be effective unless in writing.

 

12.2 Nontransferability of the Award. The right to acquire Shares pursuant to
the Award shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

 

12.3 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

 

12.4 Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.

 

12.5 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by a Participating Company, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address shown below that party’s
signature to the Grant Notice or at such other address as such party may
designate in writing from time to time to the other party.

 

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically. In
addition, the parties may deliver electronically any notices called for in
connection with the Escrow and the Participant may deliver electronically the
Grant Notice to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.

 

8



--------------------------------------------------------------------------------

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 12.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents, the Grant Notice and notices in
connection with the Escrow, as described in Section 12.5(a). The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing. The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails. Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails. The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 12.5(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail. Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 12.5(a).

 

12.6 Integrated Agreement. The Grant Notice, this Agreement and the Plan
together with any employment, service or other agreement between the Participant
and a Participating Company referring to the Award shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of the Grant Notice and the Agreement shall survive any settlement of the Award
and shall remain in full force and effect.

 

12.7 Applicable Law. This Agreement shall be governed by the laws of the State
of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.

 

12.8 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

9